UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-6128 Name of Registrant: Putnam New Opportunities Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam New Opportunities Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 06/30/2008 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam New Opportunities Fund ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blythe McGarvie Mgmt For For For 2 Elect Mark Moody-Stuart Mgmt For For For 3 Bylaw Amendment to Allow the Mgmt For For For Company to Deliver Proxy Materials Electronically 4 Ratification of Auditor Mgmt For For For Acuity Brands Inc Ticker Security ID: Meeting Date Meeting Status AYI CUSIP9 00508Y102 01/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert McCullough Mgmt For For For 1.2 Elect Neil Williams Mgmt For For For 2 Amendment to the Long-Term Mgmt For For For Incentive Plan 3 2007 Management Compensation Mgmt For For For and Incentive Plan 4 Ratification of Auditor Mgmt For For For Adobe Systems Inc Ticker Security ID: Meeting Date Meeting Status ADBE CUSIP9 00724F101 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS I Mgmt For For For DIRECTOR: EDWARD W. BARNHOLT 2 ELECTION OF CLASS I Mgmt For For For DIRECTOR: MICHAEL R. CANNON 3 ELECTION OF CLASS I Mgmt For For For DIRECTOR: JAMES E. DALEY 4 ELECTION OF CLASS I Mgmt For For For DIRECTOR: CHARLES M. GESCHKE 5 ELECTION OF CLASS I Mgmt For For For DIRECTOR: SHANTANU NARAYEN 6 ELECTION OF CLASS I Mgmt For For For DIRECTOR: DELBERT W. YOCAM 7 Amendment to the 2003 Equity Mgmt For For For Incentive Plan 8 Ratification of Auditor Mgmt For For For Aeropostale Inc Ticker Security ID: Meeting Date Meeting Status ARO CUSIP9 007865108 06/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Julian R. Geiger Mgmt For For For Elect Bodil Arlander Mgmt For For For Elect Ronald Beegle Mgmt For For For Elect John Haugh Mgmt For For For Elect Robert Chavez Mgmt For For For Elect Mindy Meads Mgmt For For For Elect John Howard Mgmt For For For Elect David Vermylen Mgmt For For For Elect Karin Hirtler-Garvey Mgmt For For For Elect Evelyn Dilsaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Aetna Inc Ticker Security ID: Meeting Date Meeting Status AET CUSIP9 00817Y108 05/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For FRANK M. CLARK 2 ELECTION OF DIRECTOR: BETSY Mgmt For For For Z. COHEN 3 ELECTION OF DIRECTOR: MOLLY Mgmt For For For J. COYE, M.D. 4 ELECTION OF DIRECTOR: Mgmt For For For ROGER N. FARAH 5 ELECTION OF DIRECTOR: Mgmt For For For BARBARA HACKMAN FRANKLIN 6 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY E. GARTEN 7 ELECTION OF DIRECTOR: EARL Mgmt For For For G. GRAVES 8 ELECTION OF DIRECTOR: Mgmt For For For GERALD GREENWALD 9 ELECTION OF DIRECTOR: ELLEN Mgmt For For For M. HANCOCK 10 ELECTION OF DIRECTOR: Mgmt For For For EDWARD J. LUDWIG 11 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH P. NEWHOUSE 12 ELECTION OF DIRECTOR: Mgmt For For For RONALD A. WILLIAMS 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 14 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 15 SHAREHOLDER PROPOSAL ON ShrHoldr Against Against For NOMINATING A RETIRED AETNA EXECUTIVE TO THE BOARD AGCO Corporation Ticker Security ID: Meeting Date Meeting Status AG CUSIP9 001084102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herman Cain Mgmt For For For Elect Wolfgang Deml Mgmt For For For Elect David Momot Mgmt For For For Elect Martin Richenhagen Mgmt For For For 2 APPROVAL OF THE AGCO Mgmt For For For CORPORATION MANAGEMENT INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Agnico-Eagle Mines Limited Ticker Security ID: Meeting Date Meeting Status AEM CUSIP9 008474108 05/09/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Leanne Baker Mgmt For For For Re-elect Douglas Beaumont Mgmt For For For Re-elect Sean Boyd Mgmt For For For Re-elect Bernard Kraft Mgmt For For For Re-elect Mel Leiderman Mgmt For For For Re-elect James Nasso Mgmt For For For Re-elect Eberhard Scherkus Mgmt For For For Re-elect Howard Stockford Mgmt For For For Re-elect Pertti Voutilainen Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Amendment to Employee Share Mgmt For For For Purchase Plan 4 Amendment to Stock Option Plan Mgmt For For For 5 Amendments to By-Laws Regarding Mgmt For For For Direct Registration System Airgas Inc Ticker Security ID: Meeting Date Meeting Status ARG CUSIP9 009363102 08/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Thacher Brown Mgmt For Withhold Against Elect Richard Ill Mgmt For Withhold Against Elect Peter McCausland Mgmt For Withhold Against Elect John van Roden, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For AK Steel Holdings Corp. Ticker Security ID: Meeting Date Meeting Status AKS CUSIP9 001547108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Abdoo Mgmt For For For Elect John Brinzo Mgmt For For For Elect Dennis Cuneo Mgmt For For For Elect William Gerber Mgmt For For For Elect Bonnie Hill Mgmt For For For Elect Robert Jenkins Mgmt For For For Elect Daniel Meyer Mgmt For For For Elect Ralph Michael, III Mgmt For For For Elect Shirley Peterson Mgmt For For For Elect James Thomson Mgmt For For For Elect James Wainscott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Annual Mgmt For For For Management Incentive Plan Alliance Data Systems Corporation Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce Anderson Mgmt For For For Elect Roger Ballou Mgmt For For For Elect E. Linn Draper, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Altera Corp. Ticker Security ID: Meeting Date Meeting Status ALTR CUSIP9 021441100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For P. DAANE 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. FINOCCHIO, JR. 3 ELECTION OF DIRECTOR: KEVIN Mgmt For For For MCGARITY 4 ELECTION OF DIRECTOR: Mgmt For For For GREGORY E. MYERS 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For SHOEMAKER 6 ELECTION OF DIRECTOR: Mgmt For For For SUSAN WANG 7 Amendment to the 2005 Equity Mgmt For For For Incentive Plan Regarding Increase in Authorized Shares 8 Amendment to the 2005 Equity Mgmt For For For Incentive Plan Regarding Non- Employee Director Equity Awards 9 Amendment to the 1987 Employee Mgmt For For For Stock Purchase Plan 10 Ratification of Auditor Mgmt For For For Altria Group Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTORS: Mgmt For For For ELIZABETH E. BAILEY 2 ELECTION OF DIRECTORS: Mgmt For For For GERALD L. BALILES 3 ELECTION OF DIRECTORS: Mgmt For For For DINYAR S. DEVITRE 4 ELECTION OF DIRECTORS: Mgmt For For For THOMAS F. FARRELL, II 5 ELECTION OF DIRECTORS: Mgmt For For For ROBERT E.R. HUNTLEY 6 ELECTION OF DIRECTORS: Mgmt For For For THOMAS W. JONES 7 ELECTION OF DIRECTORS: Mgmt For For For GEORGE MUNOZ 8 ELECTION OF DIRECTORS: Mgmt For For For MICHAEL E. SZYMANCZYK 9 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS 10 STOCKHOLDER PROPOSAL 1 - ShrHoldr Against Against For SHAREHOLDER SAY ON EXECUTIVE PAY 11 STOCKHOLDER PROPOSAL 2 - ShrHoldr Against Against For CUMULATIVE VOTING 12 Shareholder Proposal Regarding ShrHoldr Against Against For Application of Master Settlement Agreement Practices Worldwide 13 STOCKHOLDER PROPOSAL 4 - ShrHoldr Against Against For STOP YOUTH-ORIENTED AD CAMPAIGNS 14 STOCKHOLDER PROPOSAL 5 - ShrHoldr Against Against For TWO CIGARETTE APPROACH TO MARKETING 15 STOCKHOLDER PROPOSAL 6 - ShrHoldr Against Against For ENDORSE HEALTH CARE PRINCIPLES Amedisys Inc Ticker Security ID: Meeting Date Meeting Status AMED CUSIP9 023436108 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William F. Borne Mgmt For For For Elect Ronald A. LaBorde Mgmt For For For Elect Jake L. Netterville Mgmt For For For Elect David R. Pitts Mgmt For For For Elect Peter F. Ricchiuti Mgmt For For For Elect Donald Washburn Mgmt For For For 2 2008 Omnibus Incentive Mgmt For For For Compensation Plan 3 Transaction of Other Business Mgmt For Against Against American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN F. BOLLENBACH 2 ELECTION OF DIRECTOR: Mgmt For For For MARTIN S. FELDSTEIN 3 ELECTION OF DIRECTOR: ELLEN Mgmt For For For V. FUTTER 4 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. HOLBROOKE 5 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGE L. MILES, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For MORRIS W. OFFIT 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For F. ORR III 9 ELECTION OF DIRECTOR: Mgmt For For For VIRGINIA M. ROMETTY 10 ELECTION OF DIRECTOR: Mgmt For For For MARTIN J. SULLIVAN 11 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL H. SUTTON 12 ELECTION OF DIRECTOR: Mgmt For For For EDMUND S.W. TSE 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT B. WILLUMSTAD 14 Ratification of Auditor Mgmt For Against Against 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE HUMAN RIGHT TO WATER. 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE REPORTING OF POLITICAL CONTRIBUTIONS. Amerigroup Corp. Ticker Security ID: Meeting Date Meeting Status AGP CUSIP9 03073T102 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Carlson Mgmt For For For Elect Jeffrey Child Mgmt For For For Elect Richard Shirk Mgmt For For For 2 Ratification of Auditor Mgmt For For For Amphenol Corp. Ticker Security ID: Meeting Date Meeting Status APH CUSIP9 032095101 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Badie Mgmt For For For Elect Dean Secord Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Mgmt For For For Option Plan for Directors AMR Corporation Ticker Security ID: Meeting Date Meeting Status AMR CUSIP9 001765106 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerard Arpey Mgmt For For For Elect John Bachmann Mgmt For For For Elect David Boren Mgmt For For For Elect Armando Codina Mgmt For For For Elect Rajat Gupta Mgmt For For For Elect Alberto Ibarguen Mgmt For For For Elect Ann McLaughlin Korologos Mgmt For For For Elect Michael Miles Mgmt For For For Elect Philip Purcell Mgmt For For For Elect Ray Robinson Mgmt For For For Elect Judith Rodin Mgmt For For For Elect Matthew Rose Mgmt For For For Elect Roger Staubach Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO SPECIAL SHAREHOLDER MEETINGS 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO AN INDEPENDENT BOARD CHAIRMAN 6 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Ansys Inc Ticker Security ID: Meeting Date Meeting Status ANSS CUSIP9 03662Q105 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cashman III Mgmt For For For Elect William McDermott Mgmt For For For Elect John Smith Mgmt For For For 2 RATIFY SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 03/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Eric Schmidt Mgmt For For For Elect Jerome York Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Sustainability Applera Corp. Ticker Security ID: Meeting Date Meeting Status ABI CUSIP9 038020103 10/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Ayers Mgmt For For For Elect Jean-Luc Bélingard Mgmt For For For Elect Robert Hayes Mgmt For For For Elect Arnold Levine Mgmt For For For Elect William Longfield Mgmt For For For Elect Elaine Mardis Mgmt For For For Elect Theodore Martin Mgmt For For For Elect Carolyn Slayman Mgmt For For For Elect James Tobin Mgmt For For For Elect Tony White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1999 Employee Mgmt For For For Stock Purchase Plan Applied Materials Inc Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Brust Mgmt For For For Elect Deborah Coleman Mgmt For For For Elect Aart de Geus Mgmt For For For Elect Philip Gerdine Mgmt For For For Elect Thomas Iannotti Mgmt For For For Elect Charles Liu Mgmt For For For Elect James Morgan Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect Dennis Powell Mgmt For For For Elect Willem Roelandts Mgmt For For For Elect Michael Splinter Mgmt For For For 2 Ratification of Auditor Mgmt For For For Apria Healthcare Group Inc Ticker Security ID: Meeting Date Meeting Status AHG CUSIP9 037933108 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Vicente Anido, Jr. Mgmt For For For Elect Terry Bayer Mgmt For For For Elect I.T. Corley Mgmt For For For Elect David Goldsmith Mgmt For For For Elect Lawrence Higby Mgmt For For For Elect Richard Koppes Mgmt For For For Elect Philip Lochner, Jr. Mgmt For For For Elect Norman Payson Mgmt For For For Elect Mahvash Yazdi Mgmt For For For 2 Ratification of Auditor Mgmt For For For Arch Capital Group Limited Ticker Security ID: Meeting Date Meeting Status ACGL CUSIP9 G0450A105 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Ingrey Mgmt For For For Elect Kewsong Lee Mgmt For For For Elect Robert Works Mgmt For For For Elect Graham Collis Mgmt For For For Elect Marc Grandisson Mgmt For For For Elect Preston Hutchings Mgmt For For For Elect Constantine Iordanou Mgmt For For For Elect Ralph Jones III Mgmt For For For Elect Thomas Kaiser Mgmt For For For Elect Mark Lyons Mgmt For For For Elect Martin Nilsen Mgmt For For For Elect Nicolas Papadopoluo Mgmt For For For Elect Michael Quinn Mgmt For For For Elect Maamoun Rajeh Mgmt For For For Elect Paul Robotham Mgmt For For For Election Robert Van Gieson Mgmt For For For Elect John Vollaro Mgmt For For For Elect James Weatherstone Mgmt For For For 2 Ratification of Auditor Mgmt For For For ARM HOLDINGS PLC - ADR Ticker Security ID: Meeting Date Meeting Status ARMH CUSIP9 042068106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 TO DECLARE A FINAL DIVIDEND. Mgmt For For For 3 TO APPROVE THE DIRECTORS' Mgmt For For For REMUNERATION REPORT. 4 TO RE-ELECT MR D DUNN AS A Mgmt For For For DIRECTOR. 5 TO RE-ELECT MR T BROWN AS A Mgmt For For For DIRECTOR. 6 TO RE-ELECT MR M MULLER AS Mgmt For For For A DIRECTOR. 7 TO RE-ELECT MR P ROWLEY AS Mgmt For For For A DIRECTOR. 8 TO RE-ELECT MR J Mgmt For For For SCARISBRICK AS A DIRECTOR. 9 TO RE-ELECT MR J SCUDAMORE Mgmt For For For AS A DIRECTOR. 10 TO RE-ELECT MR'S SEGARS AS Mgmt For For For A DIRECTOR. 11 TO RE-ELECT MR T SCORE AS A Mgmt For For For DIRECTOR. 12 TO RE-APPOINT Mgmt For For For PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY. 13 TO AUTHORISE DIRECTORS TO Mgmt For For For FIX THE REMUNERATION OF AUDITORS. 14 TO AUTHORISE COMPANY TO Mgmt For For For MAKE MARKET PURCHASES OF ITS OWN SHARES. 15 TO APPROVE THE ADOPTION OF Mgmt For For For NEW ARTICLES OF ASSOCIATION. Assurant Inc Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP9 04621X108 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Palms Mgmt For For For Elect Robert Blendon Mgmt For For For Elect Beth Bronner Mgmt For For For Elect David Kelso Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE ASSURANT, Mgmt For For For INC. EXECUTIVE SHORT TERM INCENTIVE PLAN 4 APPROVAL OF THE ASSURANT, Mgmt For For For INC. LONG TERM EQUITY INCENTIVE PLAN Asta Funding Inc Ticker Security ID: Meeting Date Meeting Status ASFI CUSIP9 046220109 03/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Stern Mgmt For For For Elect Arthur Stern Mgmt For For For Elect Herman Badillo Mgmt For For For Elect David Slackman Mgmt For For For Elect Edward Celano Mgmt For For For Elect Harvey Leibowitz Mgmt For For For Elect Alan Rivera Mgmt For For For Elect Louis Piccolo Mgmt For For For Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN LAUB 2 ELECTION OF DIRECTOR: Mgmt For For For TSUNG-CHING WU 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For SUGISHITA 4 ELECTION OF DIRECTOR: Mgmt For For For PAPKEN DER TOROSSIAN 5 ELECTION OF DIRECTOR: JACK Mgmt For For For L. SALTICH 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES CARINALLI 7 ELECTION OF DIRECTOR: DR. Mgmt For For For EDWARD ROSS 8 Amendment to the 2005 Stock Plan Mgmt For For For 9 Ratification of Auditor Mgmt For For For Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 06/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: CARL Mgmt For For For BASS 3 ELECTION OF DIRECTOR: MARK Mgmt For Against Against A. BERTELSEN 4 ELECTION OF DIRECTOR: Mgmt For For For CRAWFORD W. BEVERIDGE 5 ELECTION OF DIRECTOR: J. Mgmt For For For HALLAM DAWSON 6 ELECTION OF DIRECTOR: PER- Mgmt For For For KRISTIAN HALVORSEN 7 ELECTION OF DIRECTOR: SEAN Mgmt For For For M. MALONEY 8 ELECTION OF DIRECTOR: Mgmt For For For ELIZABETH A. NELSON 9 ELECTION OF DIRECTOR: Mgmt For For For CHARLES J. ROBEL 10 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 11 Ratification of Auditor Mgmt For For For 12 PROPOSAL TO APPROVE Mgmt For For For AMENDMENTS TO THE 2000 DIRECTORS' OPTION PLAN. Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 11/06/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 2008 Employee Stock Plan Mgmt For Against Against Autozone Inc Ticker Security ID: Meeting Date Meeting Status AZO CUSIP9 053332102 12/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Elson Mgmt For For For Elect Sue Gove Mgmt For For For Elect Earl Graves, Jr. Mgmt For For For Elect N. Gerry House Mgmt For For For Elect J.R. Hyde, III Mgmt For For For Elect W. Andrew McKenna Mgmt For For For Elect George Mrkonic Mgmt For For For Elect William Rhodes, III Mgmt For For For Elect Theodore Ullyot Mgmt For For For 2 Ratification of Auditor Mgmt For For For Avnet Inc Ticker Security ID: Meeting Date Meeting Status AVT CUSIP9 053807103 11/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eleanor Baum Mgmt For For For Elect J. Veronica Biggins Mgmt For For For Elect Lawrence Clarkson Mgmt For For For Elect Ehud Houminer Mgmt For For For Elect James Lawrence Mgmt For For For Elect Frank Noonan Mgmt For For For Elect Ray Robinson Mgmt For For For Elect Gary Tooker Mgmt For For For Elect Roy Vallee Mgmt For For For 2 REAPPROVAL OF THE AVNET, Mgmt For For For INC. EXECUTIVE INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Bard CR Inc Ticker Security ID: Meeting Date Meeting Status BCR CUSIP9 067383109 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect T. Kevin Dunnigan Mgmt For For For Elect Gail Naughton Mgmt For For For Elect John Weiland Mgmt For For For 2 Amendment to the 2003 Long Term Mgmt For For For Incentive Plan 3 Amendment to the 1998 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For 5 Adoption of Majority Vote for Mgmt For For For Election of Directors Barnes & Noble Inc Ticker Security ID: Meeting Date Meeting Status BKS CUSIP9 067774109 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Riggio Mgmt For For For Elect George Campbell, Jr. Mgmt For For For Elect Margaret Monaco Mgmt For For For Elect William Reilly Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Barrick Gold Corp. Ticker Security ID: Meeting Date Meeting Status ABX CUSIP9 067901108 05/06/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Howard Beck Mgmt For For For Re-elect C. William Birchall Mgmt For For For Re-elect Donald Carty Mgmt For For For Re-elect Gustavo Cisneros Mgmt For For For Re-elect Marshall Cohen Mgmt For For For Re-elect Peter Crossgrove Mgmt For Withhold Against Re-elect Robert Franklin Mgmt For For For Re-elect Peter Godsoe Mgmt For Withhold Against Re-elect J. Brett Harvey Mgmt For For For Re-elect M. Brian Mulroney Mgmt For Withhold Against Re-elect Anthony Munk Mgmt For For For Re-elect Peter Munk Mgmt For For For Re-elect Steven Shapiro Mgmt For For For Re-elect Gregory Wilkins Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Adoption of New By-Laws Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Environmental Performance Baxter International Inc Ticker Security ID: Meeting Date Meeting Status BAX CUSIP9 071813109 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WAYNE T. HOCKMEYER, PH.D. 2 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH B. MARTIN, M.D., PH.D. 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. PARKINSON, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS T. STALLKAMP 5 ELECTION OF DIRECTOR: Mgmt For For For ALBERT P.L. STROUCKEN 6 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM BEA Systems Inc Ticker Security ID: Meeting Date Meeting Status BEAS CUSIP9 073325102 04/04/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Becton Dickinson & Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Gary Mecklenburg Mgmt For For For Elect Cathy Minehan Mgmt For For For Elect Alfred Sommer Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ANNUAL ELECTION OF ShrHoldr Against For Against DIRECTORS 4 CUMULATIVE VOTING ShrHoldr Against Against For 5 ENVIRONMENTAL REPORT ShrHoldr Against Against For Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 APPROVAL OF AMENDMENTS TO Mgmt For For For THE BIG LOTS 2005 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For BJ's Wholesale Club Inc Ticker Security ID: Meeting Date Meeting Status BJ CUSIP9 05548J106 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DR. Mgmt For For For PAUL DANOS 2 ELECTION OF DIRECTOR: LAURA Mgmt For For For J. SEN 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. SHEEHAN 4 APPROVAL OF THE 2008 Mgmt For For For AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN 5 APPROVAL OF THE 2008 Mgmt For For For AMENDED AND RESTATED GROWTH INCENTIVE PLAN 6 Ratification of Auditor Mgmt For For For Black & Decker Corp. Ticker Security ID: Meeting Date Meeting Status BDK CUSIP9 091797100 04/17/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nolan Archibald Mgmt For For For Elect Norman Augustine Mgmt For For For Elect Barbara Bowles Mgmt For For For Elect George Buckley Mgmt For For For Elect M. Anthony Burns Mgmt For For For Elect Kim Clark Mgmt For For For Elect Manuel Fernandez Mgmt For For For Elect Benjamin Griswold, IV Mgmt For For For Elect Anthony Luiso Mgmt For For For Elect Robert Ryan Mgmt For For For Elect Mark Willes Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE BLACK & Mgmt For For For DECKER 2008 RESTRICTED STOCK PLAN. 4 Amendment to the Non-Employee Mgmt For Against Against Directors Stock Plan 5 STOCKHOLDER PROPOSAL. ShrHoldr Against Against For Blue Coat Systems Inc Ticker Security ID: Meeting Date Meeting Status BCSI CUSIP9 09534T508 10/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian NeSmith Mgmt For For For Elect David Hanna Mgmt For For For Elect James Barth Mgmt For For For Elect Keith Geeslin Mgmt For For For Elect Timothy Howes Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE 2007 STOCK Mgmt For Against Against INCENTIVE PLAN. BMC Software Inc Ticker Security ID: Meeting Date Meeting Status BMC CUSIP9 055921100 08/21/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect B.Garland Cupp Mgmt For For For Elect Robert Beauchamp Mgmt For For For Elect Jon Barfield Mgmt For For For Elect Meldon Gafner Mgmt For For For Elect Lew Gray Mgmt For For For Elect P. Jenkins Mgmt For For For Elect Kathleen O'Neil Mgmt For For For Elect George Raymond Mgmt For For For Elect Thomas Smach Mgmt For For For Elect Tom Tinsley Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL TO RATIFY AND Mgmt For For For APPROVE THE BMC SOFTWARE, INC. 2 Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For L. JONES 8 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 10 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 11 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 12 Ratification of Auditor Mgmt For For For 13 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES 14 ADOPT HEALTH CARE ShrHoldr Against Against For PRINCIPLES 15 ADOPT, IMPLEMENT AND ShrHoldr Against Against For MONITOR HUMAN RIGHTS POLICIES 16 REQUIRE AN INDEPENDENT ShrHoldr Against Against For LEAD DIRECTOR 17 REQUIRE PERFORMANCE- ShrHoldr Against Against For BASED STOCK OPTIONS 18 REQUIRE AN ADVISORY VOTE ShrHoldr Against Against For ON NAMED EXECUTIVE OFFICER COMPENSATION 19 REQUIRE SHAREHOLDER ShrHoldr Against Against For APPROVAL OF FUTURE SEVERANCE ARRANGEMENTS Brightpoint Inc Ticker Security ID: Meeting Date Meeting Status CELL CUSIP9 109473405 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thorleif Krarup Mgmt For For For Elect Marisa Pratt Mgmt For For For Elect Richard Roedel Mgmt For For For 2 Amendment to the 2004 Long-Term Mgmt For For For Incentive Plan 3 Radification of Auditor Mgmt For For For Brightpoint Inc Ticker Security ID: Meeting Date Meeting Status CELL CUSIP9 109473405 07/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eliza Hermann Mgmt For For For Elect V. William Hunt Mgmt For For For Elect Stephen Simon Mgmt For For For 2 Issuance of Shares to Dangaard Mgmt For For For Holdings 3 Appointment of Designees to the Mgmt For For For Board 4 Amendment to 2004 Long-Term Mgmt For Against Against Incentive Plan 5 Ratification of Auditor Mgmt For For For 6 Transaction of Other Business Mgmt For Against Against Brinker International Inc Ticker Security ID: Meeting Date Meeting Status EAT CUSIP9 109641100 11/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Brooks Mgmt For For For Elect Marvin Girouard Mgmt For For For Elect Ronald Kirk Mgmt For For For Elect John Mims Mgmt For For For Elect George Mrkonic Mgmt For For For Elect Erle Nye Mgmt For For For Elect James Oesterreicher Mgmt For For For Elect Rosendo Parra Mgmt For For For Elect Cece Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Controlled-Atmosphere Killing Bunge Limited Ticker Security ID: Meeting Date Meeting Status BG CUSIP9 G16962105 05/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ERNEST G. BACHRACH 2 ELECTION OF DIRECTOR: Mgmt For For For ENRIQUE H. BOILINI 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL H. BULKIN 4 Ratification of Auditor Mgmt For For For 5 Increase in Authorized Common Mgmt For For For Stock 6 Increase in Authorization of Mgmt For Against Against Preferred Stock 7 Amendment to Allow Repurchase of Mgmt For For For Shares to be Held as Treasury Shares Cadence Design Systems Inc Ticker Security ID: Meeting Date Meeting Status CDNS CUSIP9 127387108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. FISTER 2 ELECTION OF DIRECTOR: Mgmt For Against Against DONALD L. LUCAS 3 ELECTION OF DIRECTOR: Mgmt For For For ALBERTO SANGIOVANNI- VINCENTELLI 4 ELECTION OF DIRECTOR: Mgmt For For For GEORGE M. SCALISE 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. SHOVEN 6 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. SIBONI 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For A.C. SWAINSON 8 ELECTION OF DIRECTOR: LIP-BU Mgmt For For For TAN 9 Amendment to the Amended and Mgmt For For For Restated Employee Stock Purchase Plan 10 Ratification of Auditor Mgmt For For For Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CAM CUSIP9 13342B105 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Fluor Mgmt For Withhold Against Elect Jack Moore Mgmt For Withhold Against Elect David Ross III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Cameron International Corp. Ticker Security ID: Meeting Date Meeting Status CAM CUSIP9 13342B105 12/07/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase Authorized Shares of Mgmt For For For Common Stock CBRL Group Inc Ticker Security ID: Meeting Date Meeting Status CBRL CUSIP9 12489V106 11/29/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Carreker Mgmt For For For Elect Robert Dale Mgmt For For For Elect Richard Dobkin Mgmt For For For Elect Robert Hilton Mgmt For For For Elect Charles Jones, Jr. Mgmt For For For Elect B.F. Lowery Mgmt For For For Elect Martha Mitchell Mgmt For For For Elect Erik Vonk Mgmt For For For Elect Andrea Weiss Mgmt For For For Elect Jimmie White Mgmt For For For Elect Michael Woodhouse Mgmt For For For 2 Amendment to the 2002 Omnibus Mgmt For Against Against Incentive Compensation Plan 3 Amendment to the 2002 Omnibus Mgmt For Against Against Incentive Compensation Plan 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Celanese Corp. Ticker Security ID: Meeting Date Meeting Status CE CUSIP9 150870103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MARTIN G. MCGUINN 2 ELECTION OF DIRECTOR: Mgmt For For For DANIEL S. SANDERS 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For K. WULFF 4 Ratification of Auditor Mgmt For For For Centene Corp. Ticker Security ID: Meeting Date Meeting Status CNC CUSIP9 15135B101 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Neidorff Mgmt For Withhold Against Elect Richard Gephardt Mgmt For Withhold Against Elect John Roberts Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF AMENDMENTS TO Mgmt For For For THE 2 PLAN. Cephalon Inc Ticker Security ID: Meeting Date Meeting Status CEPH CUSIP9 156708109 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Baldino, Jr. Mgmt For For For Elect William Egan Mgmt For For For Elect Martyn Greenacre Mgmt For For For Elect Vaughn Kailian Mgmt For For For Elect Kevin Moley Mgmt For For For Elect Charles Sanders Mgmt For For For Elect Gail Wilensky Mgmt For For For Elect Dennis Winger Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Compensation Plan 3 Ratification of Auditor Mgmt For For For CF Industries Holdings Inc Ticker Security ID: Meeting Date Meeting Status CF CUSIP9 125269100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Wallace Creek Mgmt For For For Elect William Davisson Mgmt For For For Elect Stephen Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Charles River Laboratories Ticker Security ID: Meeting Date Meeting Status CRL CUSIP9 159864107 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Foster Mgmt For For For Elect Nancy Chang Mgmt For For For Elect Stephen Chubb Mgmt For For For Elect George Massaro Mgmt For For For Elect George Milne, Jr. Mgmt For For For Elect C. Richard Reese Mgmt For For For Elect Douglas Rogers Mgmt For For For Elect Samuel Thier Mgmt For For For Elect William Waltrip Mgmt For For For 2 Ratification of Auditor Mgmt For For For Chattem Inc Ticker Security ID: Meeting Date Meeting Status CHTT CUSIP9 162456107 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Allen Mgmt For Withhold Against Elect Ruth Brinkley Mgmt For Withhold Against Elect Philip Sanford Mgmt For Withhold Against 2 APPROVAL OF THE CHATTEM, Mgmt For For For INC. ANNUAL CASH INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Chemed Corp. Ticker Security ID: Meeting Date Meeting Status CHE CUSIP9 16359R103 05/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Hutton Mgmt For For For Elect Kevin McNamara Mgmt For For For Elect Joel Gemunder Mgmt For For For Elect Patrick Grace Mgmt For For For Elect Thomas Hutton Mgmt For For For Elect Walter Krebs Mgmt For For For Elect Sandra Laney Mgmt For For For Elect Andrea Lindell Mgmt For For For Elect Timothy O'Toole Mgmt For For For Elect Donald Saunders Mgmt For For For Elect George Walsh III Mgmt For For For Elect Frank Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY Mgmt For For For R. CARTER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JOHN L. HENNESSY 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. POWELL 11 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For For For YANG 13 TO APPROVE THE AMENDMENT Mgmt For Against Against AND EXTENSION OF THE 2005 STOCK INCENTIVE PLAN. 14 Executive Incentive Plan Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 17 Shareholder Proposal Regarding ShrHoldr Against Against For Pay-for-Superior-Performance 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Report Cleveland Cliffs Inc Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: R.C. Mgmt For For For CAMBRE 2 ELECTION OF DIRECTOR: J.A. Mgmt For For For CARRABBA 3 ELECTION OF DIRECTOR: S.M. Mgmt For For For CUNNINGHAM 4 ELECTION OF DIRECTOR: B.J. Mgmt For For For ELDRIDGE 5 ELECTION OF DIRECTOR: S.M. Mgmt For For For GREEN 6 ELECTION OF DIRECTOR: J.D. Mgmt For For For IRELAND III 7 ELECTION OF DIRECTOR: F.R. Mgmt For For For MCALLISTER 8 ELECTION OF DIRECTOR: R. Mgmt For For For PHILLIPS 9 ELECTION OF DIRECTOR: R.K. Mgmt For For For RIEDERER 10 ELECTION OF DIRECTOR: A. Mgmt For For For SCHWARTZ 11 Ratification of Auditor Mgmt For For For Cleveland Cliffs Inc Ticker Security ID: Meeting Date Meeting Status CLF CUSIP9 185896107 07/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Cambre Mgmt For For For Elect Joseph Carrabba Mgmt For For For Elect Susan Cunningham Mgmt For For For Elect Barry Eldridge Mgmt For For For Elect Susan Green Mgmt For For For Elect James Ireland III Mgmt For For For Elect Francis McAllister Mgmt For For For Elect Roger Phillips Mgmt For For For Elect Richard Riederer Mgmt For For For Elect Alan Schwartz Mgmt For For For 2 ADOPTION OF THE 2007 Mgmt For For For INCENTIVE EQUITY PLAN. 3 ADOPTION OF A NEW Mgmt For For For EXECUTIVE MANAGEMENT PERFORMANCE INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Coeur D'Alene Mines Corp. Ticker Security ID: Meeting Date Meeting Status CDE CUSIP9 192108108 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Curran Mgmt For For For Elect Sebastian Edwards Mgmt For For For Elect Andrew Lundquist Mgmt For For For Elect Robert Mellor Mgmt For For For Elect John Robinson Mgmt For For For Elect J. Kenneth Thompson Mgmt For For For Elect Alex Vitale Mgmt For For For Elect Timothy Winterer Mgmt For For For Elect Dennis Wheeler Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF KPMG LLP AS INDEPENDENT ACCOUNTANTS. Compuware Corp. Ticker Security ID: Meeting Date Meeting Status CPWR CUSIP9 205638109 08/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Archer Mgmt For For For Elect Gurminder Bedi Mgmt For For For Elect William Grabe Mgmt For Withhold Against Elect William Halling Mgmt For For For Elect Peter Karmanos, Jr. Mgmt For For For Elect Faye Nelson Mgmt For For For Elect Glenda Price Mgmt For For For Elect W. James Prowse Mgmt For For For Elect G. Scott Romney Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 THE APPROVAL OF THE 2007 Mgmt For For For LONG TERM INCENTIVE PLAN. Comstock Resources Inc Ticker Security ID: Meeting Date Meeting Status CRK CUSIP9 205768203 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect M. Jay Allison Mgmt For For For Elect David W. Sledge Mgmt For For For 2 Ratification of Auditor Mgmt For For For Comtech Inc Ticker Security ID: Meeting Date Meeting Status CMTL CUSIP9 205826209 12/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fred Kornberg Mgmt For For For Elect Edwin Kantor Mgmt For For For Elect Robert Paul Mgmt For For For 2 Amendment to the Bylaws to Permit Mgmt For For For Direct Registration of Uncertificated Shares 3 Amendment to the 2000 Stock Mgmt For Against Against Incentive Plan 4 Ratification of Auditor Mgmt For For For Continental Airlines Inc Ticker Security ID: Meeting Date Meeting Status CAL CUSIP9 210795308 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kirbyjon Caldwell Mgmt For Withhold Against Elect Lawrence Kellner Mgmt For Withhold Against Elect Douglas McCorkindale Mgmt For Withhold Against Elect Henry Meyer III Mgmt For Withhold Against Elect Oscar Munoz Mgmt For Withhold Against Elect George Parker Mgmt For Withhold Against Elect Jeffrey Smisek Mgmt For Withhold Against Elect Karen Williams Mgmt For Withhold Against Elect Ronald Woodard Mgmt For Withhold Against Elect Charles Yamarone Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATED TO POLITICAL ACTIVITIES 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Approval of Certain Severance Agreements 6 Miscellaneous - Resident Status Mgmt For Abstain Against Coventry Health Care, Inc Ticker Security ID: Meeting Date Meeting Status CVH CUSIP9 222862104 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joel Ackerman Mgmt For For For Elect Lawrence Kugelman Mgmt For For For Elect Dale Wolf Mgmt For For For 2 Ratification of Auditor Mgmt For For For Crocs Inc Ticker Security ID: Meeting Date Meeting Status CROX CUSIP9 227046109 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Smach Mgmt For For For Elect Ronald Snyder Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cummins Inc Ticker Security ID: Meeting Date Meeting Status CMI CUSIP9 231021106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. DARNALL 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT K. HERDMAN 3 ELECTION OF DIRECTOR: Mgmt For For For ALEXIS M. HERMAN 4 ELECTION OF DIRECTOR: F. Mgmt For For For JOSEPH LOUGHREY 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM I. MILLER 6 ELECTION OF DIRECTOR: Mgmt For For For GEORGIA R. NELSON 7 ELECTION OF DIRECTOR: Mgmt For For For THEODORE M. SOLSO 8 ELECTION OF DIRECTOR: CARL Mgmt For For For WARE 9 ELECTION OF DIRECTOR: J. Mgmt For For For LAWRENCE WILSON 10 Ratification of Auditor Mgmt For For For 11 Increase Authorized Shares Mgmt For Against Against 12 PROPOSAL TO ADOPT ShrHoldr Against Against For INTERNATIONAL LABOR ORGANIZATION STANDARDS. Danaher Corp. Ticker Security ID: Meeting Date Meeting Status DHR CUSIP9 235851102 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: H. Mgmt For For For LAWRENCE CULP, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For MITCHELL P. RALES 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Responsible Employment Principles Darden Restaurants Inc Ticker Security ID: Meeting Date Meeting Status DRI CUSIP9 237194105 09/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Berry Mgmt For For For Elect Odie Donald Mgmt For For For Elect David Hughes Mgmt For For For Elect Charles Ledsinger, Jr. Mgmt For For For Elect William Lewis, Jr. Mgmt For For For Elect Connie Mack, III Mgmt For For For Elect Andrew Madsen Mgmt For For For Elect Clarence Otis Jr. Mgmt For For For Elect Michael Rose Mgmt For For For Elect Maria Sastre Mgmt For For For Elect Jack Smith Mgmt For For For Elect Rita Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dentsply International Inc Ticker Security ID: Meeting Date Meeting Status XRAY CUSIP9 249030107 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Alfano Mgmt For For For Elect Eric Brandt Mgmt For For For Elect William Hecht Mgmt For For For Elect Francis Lunger Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Prospoal Regarding ShrHoldr Against Against For Sustainability Report Diamond Management & Technology Consultants, Inc Ticker Security ID: Meeting Date Meeting Status DTPI CUSIP9 25269L106 09/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Melvyn Bergstein Mgmt For For For Elect Pauline Schneider Mgmt For For For Elect John Sviokla Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dress Barn Inc Ticker Security ID: Meeting Date Meeting Status DBRN CUSIP9 261570105 11/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Elliot Jaffe Mgmt For For For Elect Burt Steinberg Mgmt For For For DST Systems Inc Ticker Security ID: Meeting Date Meeting Status DST CUSIP9 233326107 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Argyros Mgmt For Withhold Against Elect Thomas McDonnell Mgmt For Withhold Against Elect M. Jeannine Strandjord Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Alesio Mgmt For For For Elect Naomi Seligman Mgmt For For For Elect Michael Winkler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ebay Inc Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: FRED Mgmt For For For D. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For EDWARD W. BARNHOLT 3 ELECTION OF DIRECTOR: SCOTT Mgmt For For For D. COOK 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For J. DONAHOE 5 APPROVAL OF OUR 2008 EQUITY Mgmt For For For INCENTIVE AWARD PLAN. 6 Ratification of Auditor Mgmt For For For Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Theodore Craver, Jr. Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Thomas Sutton Mgmt For For For Elect Brett White Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Edwards Lifesciences Corp. Ticker Security ID: Meeting Date Meeting Status EW CUSIP9 28176E108 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CARDIS 2 ELECTION OF DIRECTOR: PHILIP Mgmt For For For M. NEAL 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For E.I. PYOTT 4 Amendment to the Long-Term Stock Mgmt For Against Against Incentive Compensation Plan 5 Ratification of Auditor Mgmt For For For ELI Lilly & Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP9 532457108 04/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Eskew Mgmt For For For Elect Alfred Gilman Mgmt For For For Elect Karen Horn Mgmt For For For Elect John Lechleiter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 Adoption of Majority Vote for Mgmt For For For Election of Directors 5 AMENDING THE COMPANY'S Mgmt For For For STOCK PLANS 6 PROPOSAL BY SHAREHOLDERS ShrHoldr Against Against For ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH 7 Shareholder Proposal Regarding ShrHoldr Against Against For Allowing Shareholders to Amend Bylaws 8 PROPOSAL BY SHAREHOLDERS ShrHoldr Against For Against ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD 9 PROPOSAL BY SHAREHOLDERS ShrHoldr Against Against For ON REPORTING COMPANY'S POLITICAL CONTRIBUTIONS Emerson Electric Company Ticker Security ID: Meeting Date Meeting Status EMR CUSIP9 291011104 02/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Farr Mgmt For Withhold Against Elect Robert Horton Mgmt For Withhold Against Elect Charles Peters Mgmt For Withhold Against Elect Joseph Prueher Mgmt For Withhold Against 2 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Emulex Corp. Ticker Security ID: Meeting Date Meeting Status ELX CUSIP9 292475209 11/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fred Cox Mgmt For For For Elect Michael Downey Mgmt For For For Elect Bruce Edwards Mgmt For For For Elect Paul Folino Mgmt For For For Elect Robert Goon Mgmt For For For Elect Don Lyle Mgmt For For For Elect James McCluney Mgmt For For For Elect Dean Yoost Mgmt For For For 2 Amendment to the 2005 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 RATIFICATION OF SELECTION OF Mgmt For For For KPMG LLP AS INDEPENDENT AUDITORS. Endo Pharmaceuticals Holdings Inc Ticker Security ID: Meeting Date Meeting Status ENDP CUSIP9 29264F205 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Delucca Mgmt For For For Elect David Holveck Mgmt For For For Elect George Horner, III Mgmt For For For Elect Michael Hyatt Mgmt For For For Elect Roger Kimmel Mgmt For For For Elect Clive Meanwell Mgmt For For For Elect Joseph Scodari Mgmt For For For Elect William Spengler Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Ratification of Auditor Mgmt For For For Exelon Corp. Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For BRUCE DEMARS 2 ELECTION OF DIRECTOR: Mgmt For Against Against NELSON A. DIAZ 3 ELECTION OF DIRECTOR: PAUL Mgmt For For For L. JOSKOW 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROWE 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding a ShrHoldr Against Against For Global Warming Report Exxon Mobil Corp. Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect William George Mgmt For For For Elect James Houghton Mgmt For For For Elect Reatha King Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Walter Shipley Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS () 3 SHAREHOLDER PROPOSALS ShrHoldr Against Against For PROHIBITED () 4 DIRECTOR NOMINEE ShrHoldr Against Against For QUALIFICATIONS () 5 BOARD CHAIRMAN AND CEO ShrHoldr Against Against For () 6 SHAREHOLDER RETURN POLICY ShrHoldr Against Against For () 7 SHAREHOLDER ADVISORY VOTE ShrHoldr Against Against For ON EXECUTIVE COMPENSATION () 8 EXECUTIVE COMPENSATION ShrHoldr Against Against For REPORT () 9 INCENTIVE PAY RECOUPMENT ShrHoldr Against Against For () 10 CORPORATE SPONSORSHIPS ShrHoldr Against Against For REPORT () 11 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT () 12 AMENDMENT OF EEO POLICY ShrHoldr Against Against For () 13 COMMUNITY ENVIRONMENTAL ShrHoldr Against Against For IMPACT () 14 ANWR DRILLING REPORT (PAGE ShrHoldr Against Against For 15 GREENHOUSE GAS EMISSIONS ShrHoldr Against Against For GOALS () 16 CO2 INFORMATION AT THE PUMP ShrHoldr Against Against For () 17 CLIMATE CHANGE AND ShrHoldr Against Against For TECHNOLOGY REPORT (PAGE 18 ENERGY TECHNOLOGY REPORT ShrHoldr Against Against For () 19 RENEWABLE ENERGY POLICY ShrHoldr Against Against For () F5 Networks Inc Ticker Security ID: Meeting Date Meeting Status FFIV CUSIP9 315616102 03/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. Gary Ames Mgmt For For For Elect Scott Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fluor Corp. Ticker Security ID: Meeting Date Meeting Status FLR CUSIP9 343412102 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS III Mgmt For For For DIRECTOR: ILESANMI ADESIDA 2 ELECTION OF CLASS III Mgmt For For For DIRECTOR: PETER J. FLUOR 3 ELECTION OF CLASS III Mgmt For For For DIRECTOR: JOSEPH W. PRUEHER 4 ELECTION OF CLASS III Mgmt For For For DIRECTOR: SUZANNE H. WOOLSEY 5 Ratification of Auditor Mgmt For For For 6 Increase in Authorized Common Mgmt For For For Stock 7 APPROVAL OF THE 2008 Mgmt For For For EXECUTIVE PERFORMANCE INCENTIVE PLAN. Fossil Inc Ticker Security ID: Meeting Date Meeting Status FOSL CUSIP9 349882100 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Anderson Mgmt For For For Elect James Skinner Mgmt For For For Elect Michael Barnes Mgmt For For For Elect Jeffrey Boyer Mgmt For For For Elect Elysia Ragusa Mgmt For For For Elect James Zimmerman Mgmt For For For 2 PROPOSAL TO APPROVE THE Mgmt For For For FOSSIL, INC. 2008 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Fossil Inc Ticker Security ID: Meeting Date Meeting Status FOSL CUSIP9 349882100 11/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Elaine Agather Mgmt For For For Elect Tom Kartsotis Mgmt For For For Elect Jal Shroff Mgmt For For For Elect Donald Stone Mgmt For For For Elect James Zimmerman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Foster Wheeler Limited Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP9 G36535139 01/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Common Mgmt For For For Stock Foster Wheeler Limited Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP9 G36535139 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Fusco Mgmt For For For Elect Edward Galante Mgmt For For For Elect Raymond Milchovich Mgmt For For For 2 Ratification of Auditor Mgmt For For For Franklin Resources Ticker Security ID: Meeting Date Meeting Status BEN CUSIP9 354613101 01/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Armacost Mgmt For For For Elect Charles Crocker Mgmt For For For Elect Joseph Hardiman Mgmt For For For Elect Robert Joffe Mgmt For For For Elect Charles Johnson Mgmt For For For Elect Gregory Johnson Mgmt For For For Elect Rupert Johnson, Jr. Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Chutta Ratnathicam Mgmt For For For Elect Peter Sacerdote Mgmt For For For Elect Laura Stein Mgmt For For For Elect Anne Tatlock Mgmt For For For Elect Louis Woodworth Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Key Mgmt For For For Executive Incentive Compensation Plan Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 Increase in Authorized Common Mgmt For For For Stock Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 ADOPTION OF THE PROPOSED Mgmt For For For AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN. Frontier Oil Corporation Ticker Security ID: Meeting Date Meeting Status FTO CUSIP9 35914P105 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Gibbs Mgmt For For For Elect Douglas Bech Mgmt For For For Elect G. Clyde Buck Mgmt For For For Elect T. Michael Dossey Mgmt For For For Elect James Lee Mgmt For For For Elect Paul Loyd, Jr. Mgmt For For For Elect Michael Rose Mgmt For For For 2 Ratification of Auditor Mgmt For For For FTI Consulting Inc Ticker Security ID: Meeting Date Meeting Status FCN CUSIP9 302941109 06/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Berey Mgmt For For For Elect Jack Dunn, IV Mgmt For For For Elect Gerard Holthaus Mgmt For For For 2 Amendment to the 2006 Global Mgmt For Against Against Long-Term Incentive Plan 3 Ratification of Auditor Mgmt For For For GAMESTOP CORP Ticker Security ID: Meeting Date Meeting Status GME CUSIP9 36467W109 06/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leonard Riggio Mgmt For For For Elect Stanley Steinberg Mgmt For For For Elect Gerald Szczepanski Mgmt For For For Elect Lawrence Zilavy Mgmt For For For 2 Amendment to the Supplemental Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Genzyme Corp. Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE RE-ELECTION OF Mgmt For For For DIRECTOR: DOUGLAS A. BERTHIAUME 2 THE RE-ELECTION OF Mgmt For For For DIRECTOR: GAIL K. BOUDREAUX 3 THE RE-ELECTION OF Mgmt For For For DIRECTOR: ROBERT J. CARPENTER 4 THE RE-ELECTION OF Mgmt For For For DIRECTOR: CHARLES L. COONEY 5 THE RE-ELECTION OF Mgmt For Against Against DIRECTOR: RICHARD F. SYRON 6 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 7 Amendment to the 2007 Director Mgmt For For For Equity Plan 8 Ratification of Auditor Mgmt For For For GeoEye Inc Ticker Security ID: Meeting Date Meeting Status GEOY CUSIP9 37250W108 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Abrahamson Mgmt For For For Elect Joseph Ahearn Mgmt For For For Elect Martin Faga Mgmt For For For Elect Michael Horn, Sr. Mgmt For For For Elect Lawrence Hough Mgmt For For For Elect Roberta Lenczowski Mgmt For For For Elect Matthew O'Connell Mgmt For For For Elect James Simon, Jr. Mgmt For For For Elect William Sprague Mgmt For For For 2 PROPOSAL TO ADOPT THE Mgmt For For For GEOEYE, INC. 2008 EMPLOYEE STOCK PURCHASE PLAN 3 Ratification of Auditor Mgmt For For For Gilead Sciences Inc Ticker Security ID: Meeting Date Meeting Status GILD CUSIP9 375558103 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Berg Mgmt For For For Elect John Cogan Mgmt For For For Elect Etienne Davignon Mgmt For For For Elect James Denny Mgmt For For For Elect Carla Hills Mgmt For For For Elect John Madigan Mgmt For For For Elect John Martin Mgmt For For For Elect Gordon Moore Mgmt For For For Elect Nicholas Moore Mgmt For For For Elect Gayle Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE PROPOSED Mgmt For Against Against AMENDMENT TO GILEAD'S 2004 EQUITY INCENTIVE PLAN. 4 Increase in Authorized Common Mgmt For For For Stock Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF LLOYD C. Mgmt For For For BLANKFEIN TO THE BOARD OF DIRECTORS 2 ELECTION OF JOHN H. BRYAN Mgmt For For For TO THE BOARD OF DIRECTORS 3 ELECTION OF GARY D. COHN TO Mgmt For For For THE BOARD OF DIRECTORS 4 ELECTION OF CLAES DAHLBACK Mgmt For For For TO THE BOARD OF DIRECTORS 5 ELECTION OF STEPHEN Mgmt For For For FRIEDMAN TO THE BOARD OF DIRECTORS 6 ELECTION OF WILLIAM W. Mgmt For For For GEORGE TO THE BOARD OF DIRECTORS 7 ELECTION OF RAJAT K. GUPTA Mgmt For For For TO THE BOARD OF DIRECTORS 8 ELECTION OF JAMES A. Mgmt For For For JOHNSON TO THE BOARD OF DIRECTORS 9 ELECTION OF LOIS D. JULIBER Mgmt For For For TO THE BOARD OF DIRECTORS 10 ELECTION OF EDWARD M. LIDDY Mgmt For For For TO THE BOARD OF DIRECTORS 11 ELECTION OF RUTH J. SIMMONS Mgmt For For For TO THE BOARD OF DIRECTORS 12 ELECTION OF JON WINKELRIED Mgmt For For For TO THE BOARD OF DIRECTORS 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A SUSTAINABILITY REPORT Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Larry Page Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Ram Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING INTERNET CENSORSHIP. 5 Shareholder Proposal Regarding a ShrHoldr Against Against For Human Rights Committee Grey Wolf Inc Ticker Security ID: Meeting Date Meeting Status GW CUSIP9 397888108 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Webster Mgmt For Withhold Against Elect William Ziegler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.M. Mgmt For For For BENNETT 2 ELECTION OF DIRECTOR: J.R. Mgmt For For For BOYD 3 ELECTION OF DIRECTOR: M. Mgmt For For For CARROLL 4 ELECTION OF DIRECTOR: K.T. Mgmt For For For DERR 5 ELECTION OF DIRECTOR: S.M. Mgmt For For For GILLIS 6 ELECTION OF DIRECTOR: J.T. Mgmt For For For HACKETT 7 ELECTION OF DIRECTOR: D.J. Mgmt For For For LESAR 8 ELECTION OF DIRECTOR: J.L. Mgmt For For For MARTIN 9 ELECTION OF DIRECTOR: J.A. Mgmt For For For PRECOURT 10 ELECTION OF DIRECTOR: D.L. Mgmt For For For REED 11 PROPOSAL FOR RATIFICATION Mgmt For For For OF THE SELECTION OF AUDITORS. 12 Amendment to the 1993 Stock and Mgmt For For For Incentive Plan 13 PROPOSAL ON HUMAN RIGHTS ShrHoldr Against Against For POLICY. 14 PROPOSAL ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 15 PROPOSAL ON HUMAN RIGHTS ShrHoldr Against Against For BOARD COMMITTEE. Harris Corp. Ticker Security ID: Meeting Date Meeting Status HRS CUSIP9 413875105 10/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Dattilo Mgmt For For For 2 Elect Howard Lance Mgmt For For For 3 Elect James Stoffel Mgmt For For For 4 Ratification of Auditor Mgmt For For For Henry Schein, Inc Ticker Security ID: Meeting Date Meeting Status HSIC CUSIP9 806407102 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stanley Bergman Mgmt For For For Elect Gerald Benjamin Mgmt For For For Elect James Breslawski Mgmt For For For Elect Mark Mlotek Mgmt For For For Elect Steven Paladino Mgmt For For For Elect Barry Alperin Mgmt For For For Elect Paul Brons Mgmt For For For Elect Dr. Margaret Hamburg Mgmt For For For Elect Donald Kabat Mgmt For For For Elect Philip Laskawy Mgmt For For For Elect Karyn Mashima Mgmt For For For Elect Norman Matthews Mgmt For For For Elect Dr. Louis Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S.M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R.A. Mgmt For For For HACKBORN 4 ELECTION OF DIRECTOR: J.H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M.V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: J.Z. Mgmt For For For HYATT 7 ELECTION OF DIRECTOR: J.R. Mgmt For For For JOYCE 8 ELECTION OF DIRECTOR: R.L. Mgmt For For For RYAN 9 ELECTION OF DIRECTOR: L.S. Mgmt For For For SALHANY 10 ELECTION OF DIRECTOR: G.K. Mgmt For For For THOMPSON 11 Ratification of Auditor Mgmt For For For HOLLY CORP Ticker Security ID: Meeting Date Meeting Status HOC CUSIP9 435758305 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Buford Berry Mgmt For For For Elect Matthew Clifton Mgmt For For For Elect Marcus Hickerson Mgmt For For For Elect Thomas Matthews, II Mgmt For For For Elect Robert McKenzie Mgmt For For For Elect Jack Reid Mgmt For For For Elect Paul Stoffel Mgmt For For For 2 Ratification of Auditor Mgmt For For For Honeywell International Inc Ticker Security ID: Meeting Date Meeting Status HON CUSIP9 438516106 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GORDON M. BETHUNE 2 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: D. Mgmt For For For SCOTT DAVIS 5 ELECTION OF DIRECTOR: Mgmt For For For LINNET F. DEILY 6 ELECTION OF DIRECTOR: CLIVE Mgmt For For For R. HOLLICK 7 ELECTION OF DIRECTOR: Mgmt For For For BRADLEY T. SHEARES 8 ELECTION OF DIRECTOR: ERIC Mgmt For For For K. SHINSEKI 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 11 APPROVAL OF INDEPENDENT Mgmt For For For ACCOUNTANTS 12 Amendment to Certificate of Mgmt For For For Incorporation Regarding Shareholders' Right to Call a Special Meeting 13 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE PRINCIPLE Humana Inc Ticker Security ID: Meeting Date Meeting Status HUM CUSIP9 444859102 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. JONES, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK A. D AMELIO 3 ELECTION OF DIRECTOR: W. Mgmt For For For ROY DUNBAR 4 ELECTION OF DIRECTOR: KURT Mgmt For For For J. HILZINGER 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL B. MCCALLISTER 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM J. MCDONALD 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. O BRIEN 8 ELECTION OF DIRECTOR: W. Mgmt For For For ANN REYNOLDS, PH.D. 9 THE APPROVAL OF THE Mgmt For For For COMPANY'S EXECUTIVE MANAGEMENT INCENTIVE PLAN. 10 Ratification of Auditor Mgmt For For For Illumina Inc Ticker Security ID: Meeting Date Meeting Status ILMN CUSIP9 452327109 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roy Whitfield Mgmt For For For Elect Daniel Bradbury Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS. 3 APPROVAL OF AMENDMENT TO Mgmt For Against Against THE 2 INCENTIVE PLAN. Informatica Corp. Ticker Security ID: Meeting Date Meeting Status INFA CUSIP9 45666Q102 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A. Brooke Seawell Mgmt For For For Elect Mark Bertelsen Mgmt For Withhold Against Elect Godfrey Sullivan Mgmt For For For 2 Employee Stock Purchase Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Ingram Micro Inc Ticker Security ID: Meeting Date Meeting Status IM CUSIP9 457153104 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Atkins Mgmt For For For Elect Leslie Heisz Mgmt For For For Elect Martha Ingram Mgmt For For For Elect Linda Levinson Mgmt For For For 2 AMENDMENT AND Mgmt For For For RESTATEMENT OF THE 2003 EQUITY INCENTIVE PLAN. 3 AMENDMENT AND Mgmt For For For RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For Insight Enterprises Inc Ticker Security ID: Meeting Date Meeting Status NSIT CUSIP9 45765U103 11/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bennett Dorrance Mgmt For For For Elect Michael Fisher Mgmt For For For Elect David Robino Mgmt For For For 2 TO APPROVE OUR 2007 Mgmt For Against Against OMNIBUS PLAN. 3 Ratification of Auditor Mgmt For For For Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For For For R. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLENE BARSHEFSKY 3 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN L. DECKER 5 ELECTION OF DIRECTOR: REED Mgmt For For For E. HUNDT 6 ELECTION OF DIRECTOR: PAUL Mgmt For For For S. OTELLINI 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For D. PLUMMER 8 ELECTION OF DIRECTOR: DAVID Mgmt For For For S. POTTRUCK 9 ELECTION OF DIRECTOR: JANE Mgmt For For For E. SHAW 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For L. THORNTON 11 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. YOFFIE 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Establishing a Board Committee on Sustainability Interactive Data Corp. Commerce Ticker Security ID: Meeting Date Meeting Status IDC CUSIP9 45840J107 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stuart Clark Mgmt For Withhold Against Elect Myra Drucker Mgmt For Withhold Against Elect William Ethridge Mgmt For Withhold Against Elect Rona Fairhead Mgmt For Withhold Against Elect Donald Greenberg Mgmt For Withhold Against Elect Casper Hobbs Mgmt For Withhold Against Elect Philip Hoffman Mgmt For Withhold Against Elect Robert Lamb Jr. Mgmt For Withhold Against Elect Carl Spielvogel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 APPROVE THE AMENDMENTS TO Mgmt For For For OUR 2000 LONG-TERM INCENTIVE PLAN. 4 APPROVE OUR EXECUTIVE Mgmt For For For INCENTIVE PLAN. INTERDIGITAL INC. Ticker Security ID: Meeting Date Meeting Status IDCC CUSIP9 45867G101 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Harry Campagna Mgmt For For For Elect Steven Clontz Mgmt For For For Elect Edward Kamins Mgmt For For For 2 Ratification of Auditor Mgmt For For For International Business Machines Corp. Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cathleen Black Mgmt For For For Elect William Brody Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Michael Eskew Mgmt For For For Elect Shirley Jackson Mgmt For Withhold Against Elect Lucio Noto Mgmt For For For Elect James Owens Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Joan Spero Mgmt For For For Elect Sidney Taurel Mgmt For For For Elect Lorenzo Zambrano Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For BOARD COMMITTEE ON HUMAN RIGHTS 6 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For SPECIAL MEETINGS 7 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Invitrogen Corp. Ticker Security ID: Meeting Date Meeting Status IVGN CUSIP9 46185R100 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Balakrishnan Iyer Mgmt For Withhold Against Elect Ronald Matricaria Mgmt For For For Elect W. Reynolds, Ph.D. Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 AMENDMENT OF THE Mgmt For For For COMPANY'S 1998 EMPLOYEE STOCK PURCHASE PLAN 4 AMENDMENT OF THE Mgmt For Against Against COMPANY'S 2004 EQUITY INCENTIVE PLAN J2 Global Communications, Inc Ticker Security ID: Meeting Date Meeting Status JCOM CUSIP9 46626E205 10/24/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO APPROVE J2 GLOBAL'S 2007 Mgmt For Against Against STOCK PLAN. 2 Transaction of Other Business Mgmt For Against Against JA SOLAR HOLDINGS CO LTD Ticker Security ID: Meeting Date Meeting Status JASO CUSIP9 466090107 06/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors Mgmt For Against Against 2 Amendment to Restated Articles of Mgmt For For For Association Jack In The Box Inc Ticker Security ID: Meeting Date Meeting Status JBX CUSIP9 466367109 02/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Alpert Mgmt For For For Elect George Fellows Mgmt For For For Elect Anne Gust Mgmt For For For Elect Murray Hutchison Mgmt For For For Elect Linda Lang Mgmt For For For Elect Michael Murphy Mgmt For For For Elect David Tehle Mgmt For For For 2 Ratification of Auditor Mgmt For For For Jack In The Box Inc Ticker Security ID: Meeting Date Meeting Status JBX CUSIP9 466367109 09/21/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 AMENDMENT OF RESTATED Mgmt For For For CERTIFICATE OF INCORPORATION Jacobs Engineering Ticker Security ID: Meeting Date Meeting Status JEC CUSIP9 469814107 01/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Jumper Mgmt For For For Elect Linda Levinson Mgmt For For For Elect Craig Martin Mgmt For For For 2 Ratification of Auditor Mgmt For For For JDA Software Group Inc Ticker Security ID: Meeting Date Meeting Status JDAS CUSIP9 46612K108 05/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Armstrong Mgmt For For For 2 APPROVE 2008 EMPLOYEE Mgmt For For For STOCK PURCHASE PLAN. 3 RATIFY APPOINTMENT OF Mgmt For For For DELOITTE & TOUCHE LLP. Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For For For Elect James Cullen Mgmt For For For Elect Michael Johns Mgmt For For For Elect Arnold Langbo Mgmt For For For Elect Susan Lindquist Mgmt For For For Elect Leo Mullin Mgmt For For For Elect William Perez Mgmt For For For Elect Christine Poon Mgmt For For For Elect Charles Prince Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect David Satcher Mgmt For For For Elect William Weldon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Jones Lang Lasalle Inc Ticker Security ID: Meeting Date Meeting Status JLL CUSIP9 48020Q107 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henri-Claude de Bettignies Mgmt For For For Elect Colin Dyer Mgmt For For For Elect Darryl Hartley-Leonard Mgmt For For For Elect Sir Derek Higgs Mgmt For For For Elect Lauralee Martin Mgmt For For For Elect Alain Monié Mgmt For For For Elect Sheila Penrose Mgmt For For For Elect David Rickard Mgmt For For For Elect Thomas Theobald Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Stock Award and Mgmt For For For Incentive Plan JP Morgan Chase & Company Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CRANDALL C. BOWLES 2 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN B. BURKE 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. CROWN 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For DIMON 6 ELECTION OF DIRECTOR: ELLEN Mgmt For For For V. FUTTER 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT I. LIPP 10 ELECTION OF DIRECTOR: DAVID Mgmt For For For C. NOVAK 11 ELECTION OF DIRECTOR: LEE R. Mgmt For For For RAYMOND 12 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 13 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 APPROVAL OF AMENDMENT TO Mgmt For For For 2005 LONG-TERM INCENTIVE PLAN 15 REAPPROVAL OF KEY Mgmt For For For EXECUTIVE PERFORMANCE PLAN 16 GOVERNMENTAL SERVICE ShrHoldr Against Against For REPORT 17 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 18 INDEPENDENT CHAIRMAN OF ShrHoldr Against Against For THE BOARD 19 EXECUTIVE COMPENSATION ShrHoldr Against Against For APPROVAL 20 TWO CANDIDATES PER ShrHoldr Against Against For DIRECTORSHIP 21 HUMAN RIGHTS AND ShrHoldr Against Against For INVESTMENT REPORT 22 LOBBYING PRIORITIES REPORT ShrHoldr Against Against For Juniper Networks Inc Ticker Security ID: Meeting Date Meeting Status JNPR CUSIP9 48203R104 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Cranston Mgmt For For For Elect J. Michael Lawrie Mgmt For For For 2 APPROVAL OF THE JUNIPER Mgmt For For For NETWORKS, INC. 2008 EMPLOYEE STOCK PURCHASE PLAN. 3 Ratification of Auditor Mgmt For For For Kinetic Concepts, Inc. Ticker Security ID: Meeting Date Meeting Status KCI CUSIP9 49460W208 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Leininger Mgmt For For For Elect Woodrin Grossman Mgmt For For For Elect David Simpson Mgmt For For For 2 TO APPROVE THE 2008 Mgmt For For For OMNIBUS STOCK INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For King Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status KG CUSIP9 495582108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. Charles Moyer Mgmt For For For Elect D. Greg Rooker Mgmt For For For Elect Ted Wood Mgmt For For For 2 Ratification of Auditor Mgmt For For For KOPPERS HOLDINGS INC. Ticker Security ID: Meeting Date Meeting Status KOP CUSIP9 50060P106 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cynthia Baldwin Mgmt For Withhold Against Elect Walter Turner Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Korn Ferry International Ticker Security ID: Meeting Date Meeting Status KFY CUSIP9 500643200 09/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Barlett Mgmt For For For Elect Gary Burnison Mgmt For For For Elect Edward Miller Mgmt For For For 2 Ratification of Auditor Mgmt For For For Kroger Company Ticker Security ID: Meeting Date Meeting Status KR CUSIP9 501044101 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. BEYER 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. DILLON 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN J. KROPF 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. LAMACCHIA 6 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. LEWIS 7 ELECTION OF DIRECTOR: DON Mgmt For For For W. MCGEORGE 8 ELECTION OF DIRECTOR: W. Mgmt For For For RODNEY MCMULLEN 9 ELECTION OF DIRECTOR: Mgmt For For For JORGE P. MONTOYA 10 ELECTION OF DIRECTOR: CLYDE Mgmt For For For R. MOORE 11 ELECTION OF DIRECTOR: Mgmt For For For SUSAN M. PHILLIPS 12 ELECTION OF DIRECTOR: Mgmt For For For STEVEN R. ROGEL 13 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. RUNDE 14 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SARGENT 15 ELECTION OF DIRECTOR: Mgmt For For For BOBBY S. SHACKOULS 16 APPROVAL OF 2008 LONG-TERM Mgmt For For For INCENTIVE AND CASH BONUS PLAN. 17 APPROVAL OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP, AS AUDITORS. 18 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 19 Shareholder Proposal Regarding ShrHoldr Against Against For Controlled Atmosphere Killing 20 Shareholder Proposal Regarding ShrHoldr Against Against For Policy on Animal Welfare 21 Shareholder Proposal Regarding a ShrHoldr Against Against For Product Toxicity Report 22 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Superior Performance Principles Laboratory Corporation of America Holdings Ticker Security ID: Meeting Date Meeting Status LH CUSIP9 50540R409 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For THOMAS P. MAC MAHON 2 ELECTION OF DIRECTOR: KERRII Mgmt For For For B. ANDERSON 3 ELECTION OF DIRECTOR: JEAN- Mgmt For For For LUC BELINGARD 4 ELECTION OF DIRECTOR: DAVID Mgmt For For For P. KING 5 ELECTION OF DIRECTOR: Mgmt For For For WENDY E. LANE 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. MITTELSTAEDT, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR H. RUBENSTEIN, MBBCH 8 ELECTION OF DIRECTOR: Mgmt For For For BRADFORD T. SMITH 9 ELECTION OF DIRECTOR: M. Mgmt For For For KEITH WEIKEL, PH.D 10 ELECTION OF DIRECTOR: R. Mgmt For Against Against SANDERS WILLIAMS, M.D. 11 TO APPROVE THE COMPANY'S Mgmt For For For MANAGEMENT INCENTIVE BONUS PLAN. 12 TO APPROVE THE COMPANY'S Mgmt For For For 2 13 Amendment to the 1997 Employee Mgmt For For For Stock Purchase Plan 14 Ratification of Auditor Mgmt For For For Lam Research Corp. Ticker Security ID: Meeting Date Meeting Status LRCX CUSIP9 512807108 06/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Bagley Mgmt For For For Elect David Arscott Mgmt For For For Elect Robert Berdahl Mgmt For For For Elect Richard Elkus, Jr. Mgmt For For For Elect Jack Harris Mgmt For For For Elect Grant Inman Mgmt For For For Elect Catherine Lego Mgmt For For For Elect Stephen Newberry Mgmt For Withhold Against Elect Seiichi Watanabe Mgmt For For For Elect Patricia Wolpert Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lazard Limited Ticker Security ID: Meeting Date Meeting Status LAZ CUSIP9 G54050102 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce Wasserstein Mgmt For For For Elect Ronald Doerfler Mgmt For For For Elect Michael Turner Mgmt For For For 2 APPROVE THE 2008 INCENTIVE Mgmt For Against Against COMPENSATION PLAN. 3 Bye-Law Amendment Mgmt For For For 4 Ratification of Auditor Mgmt For For For Lehman Brothers Holdings Inc Ticker Security ID: Meeting Date Meeting Status LEH CUSIP9 524908100 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL L. AINSLIE 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. AKERS 3 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. BERLIND 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. CRUIKSHANK 5 ELECTION OF DIRECTOR: Mgmt For For For MARSHA JOHNSON EVANS 6 ELECTION OF DIRECTOR: Mgmt For For For RICHARD S. FULD, JR. 7 ELECTION OF DIRECTOR: SIR Mgmt For For For CHRISTOPHER GENT 8 ELECTION OF DIRECTOR: JERRY Mgmt For For For A. GRUNDHOFER 9 ELECTION OF DIRECTOR: Mgmt For For For ROLAND A. HERNANDEZ 10 ELECTION OF DIRECTOR: Mgmt For For For HENRY KAUFMAN 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. MACOMBER 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2005 Stock Mgmt For Against Against Incentive Plan 14 Amendment to the Executive Mgmt For For For Incentive Compensation Plan 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTIONS. 16 STOCKHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO AN ENVIRONMENTAL SUSTAINABILITY REPORT. Lincare Holdings Inc Ticker Security ID: Meeting Date Meeting Status LNCR CUSIP9 532791100 05/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Byrnes Mgmt For For For Elect Stuart Altman Mgmt For For For Elect Chester Black Mgmt For For For Elect Frank Byrne Mgmt For For For Elect William Miller, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For For For Elect Nolan Archibald Mgmt For For For Elect David Burritt Mgmt For For For Elect James Ellis, Jr. Mgmt For For For Elect Gwendolyn King Mgmt For For For Elect James Loy Mgmt For For For Elect Douglas McCorkindale Mgmt For For For Elect Joseph Ralston Mgmt For For For Elect Frank Savage Mgmt For For For Elect James Schneider Mgmt For For For Elect Anne Stevens Mgmt For For For Elect Robert Stevens Mgmt For For For Elect James Ukropina Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 Adoption of Simple Majority Voting Mgmt For For For 4 MANAGEMENT PROPOSAL: TO Mgmt For Against Against AMEND THE CHARTER TO DELETE ARTICLE XIII 5 Amendment to the 2003 Incentive Mgmt For For For Performance Award Plan 6 MANAGEMENT PROPOSAL: TO Mgmt For For For ADOPT THE 2009 DIRECTORS EQUITY PLAN 7 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 8 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Nuclear Weapons Involvement 9 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status CG CUSIP9 540424207 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.E. Mgmt For Against Against BERMAN 2 ELECTION OF DIRECTOR: J.L. Mgmt For Against Against BOWER 3 ELECTION OF DIRECTOR: C.M. Mgmt For Against Against DIKER 4 ELECTION OF DIRECTOR: P.J. Mgmt For Against Against FRIBOURG 5 ELECTION OF DIRECTOR: W.L. Mgmt For Against Against HARRIS 6 ELECTION OF DIRECTOR: P.A. Mgmt For Against Against LASKAWY 7 ELECTION OF DIRECTOR: G.R. Mgmt For Against Against SCOTT 8 ELECTION OF DIRECTOR: A.H. Mgmt For Against Against TISCH 9 ELECTION OF DIRECTOR: J.S. Mgmt For Against Against TISCH 10 ELECTION OF DIRECTOR: J.M. Mgmt For Against Against TISCH 11 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 12 SHAREHOLDER PROPOSAL- ShrHoldr Against For Against CUMULATIVE VOTING 13 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For PERFORMANCE STANDARDS FOR EXECUTIVE COMPENSATION 14 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For HEALTH CARE REFORM 15 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For ADVERTISING EXPENDITURES Manitowoc Company Inc Ticker Security ID: Meeting Date Meeting Status MTW CUSIP9 563571108 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dean Anderson Mgmt For For For Elect Keith Nosbusch Mgmt For For For Elect Glen Tellock Mgmt For For For 2 Ratification of Auditor Mgmt For For For Marvel Entertainment, Inc. Ticker Security ID: Meeting Date Meeting Status MVL CUSIP9 57383T103 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sid Ganis Mgmt For For For Elect James Halpin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Massey Energy Company Ticker Security ID: Meeting Date Meeting Status MEE CUSIP9 576206106 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Don Blankenship Mgmt For For For Elect Robert Foglesong Mgmt For For For Elect Bobby Inman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL CONTRIBUTION REPORTS. 4 STOCKHOLDER PROPOSAL ON A ShrHoldr Against Against For CLIMATE CHANGE REPORT. McDermott International Ticker Security ID: Meeting Date Meeting Status MDR CUSIP9 580037109 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Roger Brown Mgmt For For For Elect Oliver Kingsley, Jr. Mgmt For For For Elect Bruce Wilkinson Mgmt For For For 2 Admendment Regarding Record Mgmt For Abstain Against Date for Meeting of Shareholders 3 Ratification of Auditor Mgmt For For For McDonald's Corp. Ticker Security ID: Meeting Date Meeting Status MCD CUSIP9 580135101 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: RALPH Mgmt For For For ALVAREZ 2 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ARNOLD 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD H. LENNY 4 ELECTION OF DIRECTOR: CARY Mgmt For For For D. MCMILLAN 5 ELECTION OF DIRECTOR: Mgmt For For For SHEILA A. PENROSE 6 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. SKINNER 7 APPROVAL OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP9 58155Q103 07/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. HAMMERGREN 2 ELECTION OF DIRECTOR: M. Mgmt For For For CHRISTINE JACOBS 3 Amendment to Declassify the Board Mgmt For For For 4 Amendment to the 2005 Stock Plan Mgmt For For For 5 Amendment to the 2000 Employee Mgmt For For For Stock Purchase Plan 6 Ratification of Auditor Mgmt For For For Meredith Corp. Ticker Security ID: Meeting Date Meeting Status MDP CUSIP9 589433101 11/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For For For Elect D. Mell Meredith Frazier Mgmt For For For Elect Joel Johnson Mgmt For For For Elect Stephen Lacy Mgmt For For For Elect Alfred Drewes Mgmt For For For Meridian Bioscience, Inc Ticker Security ID: Meeting Date Meeting Status VIVO CUSIP9 589584101 01/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Buzard Mgmt For For For Elect John Kraeutler Mgmt For For For Elect Gary Kreider Mgmt For For For Elect William Motto Mgmt For For For Elect David Phillips Mgmt For For For Elect Robert Ready Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Amended Code Mgmt For For For of Regulations 4 Amendment to the 2004 Equity Mgmt For For For Compensation Plan Mettler Toledo International Ticker Security ID: Meeting Date Meeting Status MTD CUSIP9 592688105 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT F. SPOERRY 2 ELECTION OF DIRECTOR: WAH- Mgmt For For For HUI CHU 3 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS A. CONTINO 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. DICKSON 5 ELECTION OF DIRECTOR: PHILIP Mgmt For For For H. GEIER 6 ELECTION OF DIRECTOR: HANS Mgmt For For For ULRICH MAERKI 7 ELECTION OF DIRECTOR: Mgmt For For For GEORGE M. MILNE 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS P. SALICE 9 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM. Microchip Technology Inc Ticker Security ID: Meeting Date Meeting Status MCHP CUSIP9 595017104 08/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steve Sanghi Mgmt For For For Elect Albert Hugo-Martinez Mgmt For For For Elect L. B. Day Mgmt For For For Elect Matthew Chapman Mgmt For For For Elect Wade Meyercord Mgmt For For For 2 Amendment to 2004 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Micros Systems Inc Ticker Security ID: Meeting Date Meeting Status MCRS CUSIP9 594901100 11/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect A.L. Giannopoulos Mgmt For For For Elect Louis Brown, Jr. Mgmt For For For Elect B. Gary Dando Mgmt For For For Elect John Puente Mgmt For For For Elect Dwight Taylor Mgmt For For For Elect William Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase Authorized Shares Mgmt For For For 4 Amendment to the 1991 Stock Mgmt For Against Against Option Plan 5 Transaction of Other Business Mgmt For Against Against Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES, III 2 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR., PHD 4 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: DR. Mgmt For For For HELMUT PANKE 10 ELECTION OF DIRECTOR: JON A. Mgmt For For For SHIRLEY 11 Ratification of Auditor Mgmt For For For 12 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. Millipore Corp. Ticker Security ID: Meeting Date Meeting Status MIL CUSIP9 601073109 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Melvin Booth Mgmt For For For Elect Maureen Hendricks Mgmt For For For Elect Martin Madaus Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2008 Stock Incentive Plan Mgmt For For For Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP9 61166W101 01/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. BACHMANN 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM U. PARFET 3 ELECTION OF DIRECTOR: Mgmt For For For GEORGE H. POSTE, PH.D., D.V.M. 4 Ratification of Auditor Mgmt For For For 5 SHAREOWNER PROPOSAL ONE ShrHoldr Against Against For 6 SHAREOWNER PROPOSAL TWO ShrHoldr Against Against For Mylan Laboratories Inc Ticker Security ID: Meeting Date Meeting Status MYL CUSIP9 628530107 07/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Milan Puskar Mgmt For For For Elect Robert Coury Mgmt For For For Elect Wendy Cameron Mgmt For For For Elect Neil Dimick Mgmt For For For Elect Douglas Leech Mgmt For For For Elect Joseph Maroon, MD Mgmt For For For Elect N. Prasad Mgmt For For For Elect Rodney Piatt Mgmt For For For Elect C. B. Todd Mgmt For For For Elect Randall Vanderveen, PhD Mgmt For For For 2 Ratification of Auditor Mgmt For For For National Oilwell Varco Inc Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. BEAUCHAMP 2 THE ELECTION OF DIRECTOR: Mgmt For For For JEFFERY A. SMISEK 3 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 4 APPROVAL OF NATIONAL Mgmt For For For OILWELL VARCO ANNUAL INCENTIVE PLAN NBTY Inc Ticker Security ID: Meeting Date Meeting Status NTY CUSIP9 628782104 02/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Scott Rudolph Mgmt For For For Elect Peter White Mgmt For For For 2 TO APPROVE THE NBTY, INC. Mgmt For For For EXECUTIVE BONUS PLAN. 3 Ratification of Auditor Mgmt For For For 4 TO APPROVE THE NBTY, INC. Mgmt For Against Against YEAR 2 PLAN. Neustar Inc Ticker Security ID: Meeting Date Meeting Status NSR CUSIP9 64126X201 06/25/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cullen Mgmt For For For Elect Joel Friedman Mgmt For For For Elect Kenneth Pickar Mgmt For For For 2 Ratification of Auditor Mgmt For For For Newmont Mining Corp. Ticker Security ID: Meeting Date Meeting Status NEM CUSIP9 651639106 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Glen Barton Mgmt For For For Elect Vincent Calarco Mgmt For For For Elect Joseph Carrabba Mgmt For For For Elect Noreen Doyle Mgmt For For For Elect Veronica Hagen Mgmt For For For Elect Michael Hamson Mgmt For For For Elect Robert Miller Mgmt For For For Elect Richard O'Brien Mgmt For For For Elect John Prescott Mgmt For For For Elect Donald Roth Mgmt For For For Elect James Taranik Mgmt For For For 2 RATIFY APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS FOR 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote for Election of Directors 4 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman NII Holdings Inc Ticker Security ID: Meeting Date Meeting Status NIHD CUSIP9 62913F201 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neal Goldman Mgmt For For For Elect Charles Herington Mgmt For For For Elect John Risner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nike Inc Ticker Security ID: Meeting Date Meeting Status NKE CUSIP9 654106103 09/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Connors Mgmt For For For Elect Alan Graf, Jr. Mgmt For For For Elect Jeanne Jackson Mgmt For For For 2 Amendment to the Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Noble Corp. Ticker Security ID: Meeting Date Meeting Status NE CUSIP9 G65422100 05/01/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Chazen Mgmt For TNA N/A Elect Mary Ricciardello Mgmt For TNA N/A 2 Ratification of Auditor Mgmt For TNA N/A Noble Energy Inc Ticker Security ID: Meeting Date Meeting Status NBL CUSIP9 655044105 04/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berenson Mgmt For For For Elect Michael Cawley Mgmt For For For Elect Edward Cox Mgmt For For For Elect Charles Davidson Mgmt For For For Elect Thomas Edelman Mgmt For For For Elect Kirby Hedrick Mgmt For For For Elect Scott Urban Mgmt For For For Elect William Van Kleef Mgmt For For For 2 Ratification of Auditor Mgmt For For For Novatel Wireless Inc Ticker Security ID: Meeting Date Meeting Status NVTL CUSIP9 66987M604 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Ross Mgmt For For For Elect David Werner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nucor Corp. Ticker Security ID: Meeting Date Meeting Status NUE CUSIP9 670346105 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Browning Mgmt For Withhold Against Elect Victoria Haynes Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Annual and Long- Mgmt For For For Term Senior Officers Incentive Compensation Plans 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For Nvidia Corp. Ticker Security ID: Meeting Date Meeting Status NVDA CUSIP9 67066G104 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ELECT STEVEN CHU AS Mgmt For For For DIRECTOR 2 TO ELECT HARVEY C. JONES AS Mgmt For For For DIRECTOR 3 TO ELECT WILLIAM J. MILLER AS Mgmt For For For DIRECTOR 4 Increase in Authorized Common Mgmt For For For Stock 5 Ratification of Auditor Mgmt For For For NVR Inc Ticker Security ID: Meeting Date Meeting Status NVR CUSIP9 62944T105 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DWIGHT C. SCHAR 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. BUTLER 3 ELECTION OF DIRECTOR: C.E. Mgmt For For For ANDREWS 4 Ratification of Auditor Mgmt For For For Occidental Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/02/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SPENCER ABRAHAM 2 ELECTION OF DIRECTOR: Mgmt For For For RONALD W. BURKLE 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHALSTY 4 ELECTION OF DIRECTOR: Mgmt For For For EDWARD P. DJEREJIAN 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. FEICK 6 ELECTION OF DIRECTOR: RAY R. Mgmt For For For IRANI 7 ELECTION OF DIRECTOR: IRVIN Mgmt For For For W. MALONEY 8 ELECTION OF DIRECTOR: Mgmt For For For AVEDICK B. POLADIAN 9 ELECTION OF DIRECTOR: Mgmt For For For RODOLFO SEGOVIA 10 ELECTION OF DIRECTOR: AZIZ Mgmt For For For D. SYRIANI 11 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARY TOMICH 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER L. WEISMAN 13 RATIFICATION OF SELECTION OF Mgmt For For For KPMG AS INDEPENDENT AUDITORS. 14 SCIENTIFIC REPORT ON GLOBAL ShrHoldr Against Against For WARMING. 15 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION. 16 INDEPENDENCE OF ShrHoldr Against For Against COMPENSATION CONSULTANTS. 17 PAY-FOR-SUPERIOR- ShrHoldr Against Against For PERFORMANCE PRINCIPLE. 18 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS. Omnicom Group Inc Ticker Security ID: Meeting Date Meeting Status OMC CUSIP9 681919106 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For For For Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For For For Elect Michael Henning Mgmt For For For Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Johnson Rice Mgmt For For For Elect Gary Roubos Mgmt For For For 2 Ratification of Auditor Mgmt For For For On Semiconductor Corp. Ticker Security ID: Meeting Date Meeting Status ONNN CUSIP9 682189105 03/12/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Shares Mgmt For For For 2 Approval of the Merger Agreement Mgmt For For For 3 Right to Adjourn Mgmt For For For Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 11/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For For For Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Fiscal Year 2008 Executive Bonus Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For AN OPEN SOURCE REPORT. Penn West Energy Trust Ticker Security ID: Meeting Date Meeting Status PWT.UN CUSIP9 707885109 06/02/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appointment of Trustee Mgmt For For For 2 Trust Unit Rights Incentive Plan Mgmt For For For 3 Employee Trust Unit Savings Plan Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Election of Directors (Slate) Mgmt For For For PepsiCo, Inc Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: I.M. Mgmt For For For COOK 2 ELECTION OF DIRECTOR: D. Mgmt For For For DUBLON 3 ELECTION OF DIRECTOR: V.J. Mgmt For For For DZAU 4 ELECTION OF DIRECTOR: R.L. Mgmt For For For HUNT 5 ELECTION OF DIRECTOR: A. Mgmt For For For IBARGUEN 6 ELECTION OF DIRECTOR: A.C. Mgmt For For For MARTINEZ 7 ELECTION OF DIRECTOR: I.K. Mgmt For For For NOOYI 8 ELECTION OF DIRECTOR: S.P. Mgmt For For For ROCKEFELLER 9 ELECTION OF DIRECTOR: J.J. Mgmt For For For SCHIRO 10 ELECTION OF DIRECTOR: L.G. Mgmt For For For TROTTER 11 ELECTION OF DIRECTOR: D. Mgmt For For For VASELLA 12 ELECTION OF DIRECTOR: M.D. Mgmt For For For WHITE 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTANTS 14 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Beverage Container Recycling Program 15 Shareholder Proposal Regarding ShrHoldr Against Against For Genetically Engineered Products 16 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For RIGHT TO WATER POLICY (PROXY STATEMENT P. 46) 17 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For GLOBAL WARMING REPORT (PROXY STATEMENT P. 48) 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation PETROLEO BRASILEIRO SA - PETROBRAS Ticker Security ID: Meeting Date Meeting Status PBRA CUSIP9 71654V408 03/24/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger by Absorption of Pramoa Mgmt For For For Participações SA 2 Merger by Absorption of UPB Mgmt For For For Participações SA 3 Merger by Absorption of UPB Mgmt For For For Participações SA 4 Merger by Absorption of UPB Mgmt For For For Participações SA 5 SPLIT OF THE SHARES THAT Mgmt For For For REPRESENT THE CAPITAL STOCK. PETROLEO BRASILEIRO SA - PETROBRAS Ticker Security ID: Meeting Date Meeting Status PBR CUSIP9 71654V408 04/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 2 Mgmt For For For BUDGET. 3 2 Mgmt For For For APPROPRIATION. 4 ELECTION OF THE MEMBERS OF Mgmt For Against Against THE BOARD OF DIRECTORS. 5 ELECTION OF THE PRESIDENT Mgmt For Against Against OF THE BOARD OF DIRECTORS. 6 Election of Members of Statutory Mgmt For Against Against Audit Committee 7 Governing Entities' Fees Mgmt For Against Against 8 Authority to Increase Capital Mgmt For For For through Capitalization of Reserves PETROLEO BRASILEIRO SA - PETROBRAS Ticker Security ID: Meeting Date Meeting Status PBRA CUSIP9 71654V408 06/09/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Tender Offer Mgmt For For For Pioneer Drilling Company Ticker Security ID: Meeting Date Meeting Status PDC CUSIP9 723655106 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dean Burkhardt Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Potash Corp of Saskatchewan Inc. Ticker Security ID: Meeting Date Meeting Status POT CUSIP9 73755L107 05/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect William Doyle Mgmt For For For Re-elect John Estey Mgmt For For For Re-elect Wade Fetzer, III Mgmt For For For Elect Charles Hoffman Mgmt For For For Re-elect Dallas Howe Mgmt For For For Re-elect Alice Laberge Mgmt For For For Re-elect Keith Martell Mgmt For For For Re-elect Jeffrey McCaig Mgmt For For For Re-elect Mary Mogford Mgmt For For For Re-elect Paul Schoenhals Mgmt For For For Re-elect E. Robert Stromberg Mgmt For For For Re-elect Elena Viyella de Paliza Mgmt For For For 2 THE APPOINTMENT OF Mgmt For For For DELOITTE & TOUCHE LLP AS AUDITORS OF THE CORPORATION. 3 Performance Option Plan Mgmt For Against Against 4 Shareholder Proposal Regarding ShrHoldr Against Against For Supplemental Executive Retirement Plan Policy Premiere Global Services Inc Ticker Security ID: Meeting Date Meeting Status PGI CUSIP9 740585104 06/11/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For BOLAND T. JONES 2 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY T. ARNOLD 3 ELECTION OF DIRECTOR: Mgmt For For For WILKIE S. COLYER 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. HARRIS 5 ELECTION OF DIRECTOR: W. Mgmt For For For STEVEN JONES 6 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND H. PIRTLE, JR. 7 ELECTION OF DIRECTOR: J. Mgmt For For For WALKER SMITH, JR. 8 Amendment to the 2004 Long-Term Mgmt For Against Against Incentive Plan 9 Amendment to the 2000 Directors Mgmt For Against Against Stock Plan Priceline.com Inc Ticker Security ID: Meeting Date Meeting Status PCLN CUSIP9 741503403 06/04/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Boyd Mgmt For For For Elect Ralph Bahna Mgmt For For For Elect Howard Barker, Jr. Mgmt For For For Elect Jan Docter Mgmt For For For Elect Jeffrey Epstein Mgmt For For For Elect James Guyette Mgmt For For For Elect Nancy Peretsman Mgmt For For For Elect Craig Rydin Mgmt For For For 2 TO APPROVE AMENDMENTS TO Mgmt For For For THE COMPANY'S 1999 OMNIBUS PLAN. 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting Pride International Inc Ticker Security ID: Meeting Date Meeting Status PDE CUSIP9 74153Q102 05/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Brown Mgmt For Withhold Against Elect Kenneth Burke Mgmt For Withhold Against Elect Archie Dunham Mgmt For Withhold Against Elect David Hager Mgmt For Withhold Against Elect Francis Kalman Mgmt For Withhold Against Elect Ralph McBride Mgmt For Withhold Against Elect Robert Phillips Mgmt For Withhold Against Elect Louis Raspino Mgmt For Withhold Against 2 Amendment to the 2004 Directors' Mgmt For For For Stock Incentive Plan 3 Ratification of Auditor Mgmt For For For QLogic Corp. Ticker Security ID: Meeting Date Meeting Status QLGC CUSIP9 747277101 08/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect H.K. Desai Mgmt For For For Elect Joel Birnbaum Mgmt For For For Elect Larry Carter Mgmt For For For Elect James Fiebiger Mgmt For For For Elect Balakrishnan Iyer Mgmt For Withhold Against Elect Carol Miltner Mgmt For For For Elect George Wells Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF KPMG LLP AS INDEPENDENT AUDITORS RadioShack Corp. Ticker Security ID: Meeting Date Meeting Status RSH CUSIP9 750438103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Belatti Mgmt For For For Elect Julian Day Mgmt For For For Elect Robert Falcone Mgmt For For For Elect Daniel Feehan Mgmt For For For Elect Richard Hernandez Mgmt For For For Elect H. Eugene Lockhart Mgmt For For For Elect Jack Messman Mgmt For For For Elect Thomas Plaskett Mgmt For For For Elect Edwina Woodbury Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr For For For REGARDING MAJORITY VOTE STANDARD. Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP9 755111507 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For BARBARA M. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For For For VERNON E. CLARK 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH 4 ELECTION OF DIRECTOR: Mgmt For For For FREDERIC M. POSES 5 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL C. RUETTGERS 6 ELECTION OF DIRECTOR: Mgmt For For For RONALD L. SKATES 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM R. SPIVEY 8 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. STUNTZ 9 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. SWANSON 10 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 11 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS 12 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Republic Services Inc Ticker Security ID: Meeting Date Meeting Status RSG CUSIP9 760759100 05/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James O'Connor Mgmt For For For Elect Harris Hudson Mgmt For Withhold Against Elect John Croghan Mgmt For For For Elect W. Lee Nutter Mgmt For For For Elect Ramon Rodriguez Mgmt For For For Elect Allan Sorensen Mgmt For For For Elect Michael Wickham Mgmt For For For 2 Ratification of Auditor Mgmt For For For RF Micro Devices Inc Ticker Security ID: Meeting Date Meeting Status RFMD CUSIP9 749941100 08/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Albert Paladino Mgmt For For For Elect Robert Bruggeworth Mgmt For For For Elect Daniel DiLeo Mgmt For For For Elect Jeffrey Gardner Mgmt For For For Elect John Harding Mgmt For For For Elect David Norbury Mgmt For For For Elect William Pratt Mgmt For For For Elect Erik van der Kaay Mgmt For For For Elect Walter Wilkinson, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Rockwell Collins Inc Ticker Security ID: Meeting Date Meeting Status COL CUSIP9 774341101 02/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Chris Davis Mgmt For For For Elect Ralph Eberhart Mgmt For For For 2 Ratification of Auditor Mgmt For For For Rowan Companies, Inc Ticker Security ID: Meeting Date Meeting Status RDC CUSIP9 779382100 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: D.F. Mgmt For Against Against MCNEASE 2 ELECTION OF DIRECTOR: LORD Mgmt For Against Against MOYNIHAN 3 ELECTION OF DIRECTOR: R.G. Mgmt For Against Against CROYLE 4 Ratification of Auditor Mgmt For For For Sapient Corp. Ticker Security ID: Meeting Date Meeting Status SAPE CUSIP9 803062108 06/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Benson Mgmt For Withhold Against Elect Hermann Buerger Mgmt For For For Elect Darius Gaskins, Jr. Mgmt For For For Elect Alan Herrick Mgmt For For For Elect J. Stuart Moore Mgmt For For For Elect Bruce Parker Mgmt For For For Elect Ashok Shah Mgmt For For For Elect Vijay Singal Mgmt For For For 2 Ratification of Auditor Mgmt For For For Schlumberger Limited Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philippe Camus Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Andrew Gould Mgmt For For For Elect Tony Isaac Mgmt For For For Elect Nikolay Kudryavtsev Mgmt For For For Elect Adrian Lajous Mgmt For For For Elect Michael Marks Mgmt For For For Elect Didier Primat Mgmt For For For Elect Leo Reif Mgmt For For For Elect Tore Sandvold Mgmt For For For Elect Nicolas Seydoux Mgmt For For For Elect Linda Stuntz Mgmt For For For 2 ADOPTION AND APPROVAL OF Mgmt For For For FINANCIALS AND DIVIDENDS 3 APPROVAL OF ADOPTION OF Mgmt For For For THE SCHLUMBERGER 2008 STOCK INCENTIVE PLAN 4 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM SHANDA INTERACTIVE ENTERTAINMENT LTD Ticker Security ID: Meeting Date Meeting Status SNDA CUSIP9 81941Q203 12/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: TIANQIAO CHEN 2 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: DANIAN CHEN 3 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: QIANQIAN LUO 4 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: JINGSHENG HUANG 5 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: CHENGYU XIONG 6 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: BRUNO WU 7 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: JUN TANG 8 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: QUNZHAO TAN 9 ELECT THE DIRECTOR FOR THE Mgmt For Against Against ENSUING YEAR: GRACE WU Sherwin-Williams Company Ticker Security ID: Meeting Date Meeting Status SHW CUSIP9 824348106 04/16/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Arthur Anton Mgmt For For For Elect James Boland Mgmt For For For Elect Christopher Connor Mgmt For For For Elect Daniel Evans Mgmt For For For Elect David Hodnik Mgmt For For For Elect Susan Kropf Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Gary McCullough Mgmt For For For Elect A. Malachi Mixon, III Mgmt For For For Elect Curtis Moll Mgmt For For For Elect Richard Smucker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO MAJORITY VOTING Sigma Aldrich Corp. Ticker Security ID: Meeting Date Meeting Status SIAL CUSIP9 826552101 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Rebecca Bergman Mgmt For For For Elect David Harvey Mgmt For For For Elect W. Lee McCollum Mgmt For For For Elect Jai Nagarkatti Mgmt For For For Elect Avi Nash Mgmt For For For Elect Steven Paul Mgmt For For For Elect J. Pedro Reinhard Mgmt For For For Elect Timothy Sear Mgmt For For For Elect D. Dean Spatz Mgmt For For For Elect Barrett Toan Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against Simon Property Group Inc Ticker Security ID: Meeting Date Meeting Status SPG CUSIP9 828806109 05/08/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Birch Bayh Mgmt For For For Elect Melvyn Bergstein Mgmt For For For Elect Linda Bynoe Mgmt For For For Elect Karen Horn Mgmt For For For Elect Reuben Leibowitz Mgmt For For For Elect J. Albert Smith, Jr. Mgmt For For For Elect Pieter Van Den Berg Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 1998 Stock Mgmt For For For Incentive Plan 4 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Superior Performance Stanley Works Inc Ticker Security ID: Meeting Date Meeting Status SWK CUSIP9 854616109 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carlos Cardoso Mgmt For For For Elect Robert Coutts Mgmt For For For Elect Marianne Parrs Mgmt For For For 2 TO APPROVE ERNST & YOUNG Mgmt For For For LLP AS INDEPENDENT AUDITORS FOR THE YEAR 2008. 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board State Street Corp. Ticker Security ID: Meeting Date Meeting Status STT CUSIP9 857477103 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kennett Burnes Mgmt For For For Elect Peter Coym Mgmt For For For Elect Nader Darehshori Mgmt For For For Elect Amelia Fawcett Mgmt For For For Elect David Gruber Mgmt For For For Elect Linda Hill Mgmt For For For Elect Charles LaMantia Mgmt For For For Elect Ronald Logue Mgmt For For For Elect Ronald Logue Mgmt For For For Elect Richard Sergel Mgmt For For For Elect Ronald Skates Mgmt For For For Elect Gregory Summe Mgmt For For For Elect Robert Weissman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding an ShrHoldr Against Against For Annual Certification of Audit Fees Stericycle Inc Ticker Security ID: Meeting Date Meeting Status SRCL CUSIP9 858912108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Schuler Mgmt For For For Elect Mark Miller Mgmt For For For Elect Thomas Brown Mgmt For For For Elect Rod Dammeyer Mgmt For For For Elect William Hall Mgmt For For For Elect Jonathan Lord Mgmt For For For Elect John Patience Mgmt For For For Elect Thomas Reusche Mgmt For For For Elect Ronald Spaeth Mgmt For For For 2 APPROVAL OF PROPOSAL TO Mgmt For For For THE COMPANY'S 2008 INCENTIVE STOCK PLAN. 3 Ratification of Auditor Mgmt For For For SUN HEALTHCARE GROUP Ticker Security ID: Meeting Date Meeting Status SUNH CUSIP9 866933401 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GREGORY S. ANDERSON 2 ELECTION OF DIRECTOR: TONY Mgmt For For For M. ASTORGA 3 ELECTION OF DIRECTOR: Mgmt For For For CHRISTIAN K. BEMENT 4 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL J. FOSTER 5 ELECTION OF DIRECTOR: Mgmt For For For BARBARA B. KENNELLY 6 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. LOONEY 7 ELECTION OF DIRECTOR: Mgmt For For For RICHARD K. MATROS 8 ELECTION OF DIRECTOR: Mgmt For For For MILTON J. WALTERS 9 Ratification of Auditor Mgmt For For For Superior Energy Services Inc Ticker Security ID: Meeting Date Meeting Status SPN CUSIP9 868157108 05/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Harold Bouillion Mgmt For For For Elect Enoch Dawkins Mgmt For For For Elect James Funk Mgmt For For For Elect Terence Hall Mgmt For For For Elect Ernest Howard, III Mgmt For For For Elect Richard Pattarozzi Mgmt For For For Elect Justin Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For SUPERVALU Inc Ticker Security ID: Meeting Date Meeting Status SVU CUSIP9 868536103 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A. Mgmt For For For GARY AMES 2 ELECTION OF DIRECTOR: PHILIP Mgmt For For For L. FRANCIS 3 ELECTION OF DIRECTOR: EDWIN Mgmt For For For C. GAGE 4 ELECTION OF DIRECTOR: Mgmt For For For GARNETT L. KEITH, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For MARISSA T. PETERSON 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Controlled Atmosphere Killing 8 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board T Rowe Price Group Inc Ticker Security ID: Meeting Date Meeting Status TROW CUSIP9 74144T108 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For EDWARD C. BERNARD 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For T. BRADY 3 ELECTION OF DIRECTOR: J. Mgmt For For For ALFRED BROADDUS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For DONALD B. HEBB, JR. 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For A.C. KENNEDY 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For C. ROGERS 7 ELECTION OF DIRECTOR: DR. Mgmt For For For ALFRED SOMMER 8 ELECTION OF DIRECTOR: Mgmt For For For DWIGHT S. TAYLOR 9 ELECTION OF DIRECTOR: ANNE Mgmt For For For MARIE WHITTEMORE 10 Increase in Authorized Common Mgmt For For For Stock 11 Ratification of Auditor Mgmt For For For 12 Transaction of Other Business Mgmt For Against Against Techne Corp. Ticker Security ID: Meeting Date Meeting Status TECH CUSIP9 878377100 10/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO SET THE NUMBER OF Mgmt For For For DIRECTORS AT EIGHT. Elect Thomas Oland Mgmt For For For Elect Roger Lucas Mgmt For For For Elect Howard O'Connell Mgmt For For For Elect G. Arthur Herbert Mgmt For For For Elect Randolph Steer Mgmt For For For Elect Robert Baumgartner Mgmt For For For Elect Charles Dinarello Mgmt For For For Elect Karen Holbrook Mgmt For For For TERADATA CORPORATION Ticker Security ID: Meeting Date Meeting Status TDC CUSIP9 88076W103 04/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For Against Against E. KEPLER - CLASS I NOMINEE 2 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM S. STAVROPOULOS - CLASS I NOMINEE 3 RATIFICATION OF APPOINTMENT: Mgmt For Against Against C.K. PRAHALAD - CLASS II NOMINEE 4 APPROVAL OF THE Mgmt For For For APPOINTMENT OF INDEPENDENT AUDITORS FOR Terex Corp. Ticker Security ID: Meeting Date Meeting Status TEX CUSIP9 880779103 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald DeFeo Mgmt For For For Elect G. Chris Andersen Mgmt For For For Elect Paula Cholmondeley Mgmt For For For Elect Don DeFosset Mgmt For For For Elect William Fike Mgmt For For For Elect Thomas Hansen Mgmt For For For Elect Donald Jacobs Mgmt For For For Elect David Sachs Mgmt For For For Elect Oren Shaffer Mgmt For For For Elect David Wang Mgmt For For For Elect Helge Wehmeier Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Terex Corp. Ticker Security ID: Meeting Date Meeting Status TEX CUSIP9 880779103 07/17/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Common Mgmt For For For Stock Terra Industries Inc Ticker Security ID: Meeting Date Meeting Status TRA CUSIP9 880915103 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael L. Bennett Mgmt For For For Elect Peter Janson Mgmt For For For Elect James Kroner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Tesoro Corp. Ticker Security ID: Meeting Date Meeting Status TSO CUSIP9 881609101 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Goldman Mgmt For For For Elect Steven Grapstein Mgmt For For For Elect William Johnson Mgmt For For For Elect Rodney Chase Mgmt For For For Elect Donald Schmude Mgmt For For For Elect Bruce Smith Mgmt For For For Elect John Bookout, III Mgmt For For For Elect Michael Wiley Mgmt For For For Elect Jim Nokes Mgmt For For For 2 Amendment to the 2006 Long-term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Tessera Technologies Inc Ticker Security ID: Meeting Date Meeting Status TSRA CUSIP9 88164L100 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Boehlke Mgmt For For For Elect Nicholas Brathwaite Mgmt For For For Elect John Goodrich Mgmt For For For Elect Al Joseph Mgmt For For For Elect Bruce McWilliams Mgmt For For For Elect David Nagel Mgmt For For For Elect Henry Nothhaft Mgmt For For For Elect Robert Young Mgmt For For For 2 Amendment to the 2003 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Timken Company Ticker Security ID: Meeting Date Meeting Status TKR CUSIP9 887389104 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phillip Cox Mgmt For For For Elect Robert Mahoney Mgmt For For For Elect Ward Timken, Jr. Mgmt For For For Elect Joseph Toot, Jr. Mgmt For For For 2 Long-Term Incentive Plan Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation Anti- Bias Policy 4 Shareholder Proposal Regarding ShrHoldr Against For Against Classified Board TJX Companies Inc Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/03/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jose Alvarez Mgmt For For For Elect Alan Bennett Mgmt For For For Elect David Brandon Mgmt For For For Elect Bernard Cammarata Mgmt For For For Elect David Ching Mgmt For For For Elect Michael Hines Mgmt For For For Elect Amy Lane Mgmt For For For Elect Carol Meyrowitz Mgmt For For For Elect John O'Brien Mgmt For For For Elect Robert Shapiro Mgmt For For For Elect Willow Shire Mgmt For For For Elect Fletcher Wiley Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF PRICEWATERHOUSECOOPERS LLP. 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ELECTION OF DIRECTORS BY MAJORITY VOTE. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING IMPLEMENTATION OF THE MACBRIDE PRINCIPLES. Unit Corp. Ticker Security ID: Meeting Date Meeting Status UNT CUSIP9 909218109 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect King Kirchner Mgmt For For For Elect Don Cook Mgmt For For For Elect J. Michael Adcock Mgmt For For For 2 Ratification of Auditor Mgmt For For For Varian Inc Ticker Security ID: Meeting Date Meeting Status VARI CUSIP9 922206107 01/31/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Garry Rogerson Mgmt For For For Elect Elizabeth Tallett Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE AMENDED Mgmt For For For AND RESTATED VARIAN, INC. OMNIBUS STOCK PLAN. Verigy Limited Ticker Security ID: Meeting Date Meeting Status VRGY CUSIP9 Y93691106 04/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RE-ELECT MR. C. SCOTT Mgmt For For For GIBSON AS A CLASS I DIRECTOR. 2 TO RE-ELECT MR. ERIC Mgmt For For For MEURICE AS A CLASS I DIRECTOR. 3 TO RE-ELECT DR. CLAUDINE Mgmt For For For SIMSON AS A CLASS I DIRECTOR. 4 TO RE-ELECT MR. EDWARD Mgmt For For For GRADY AS A CLASS II DIRECTOR. 5 TO RE-ELECT MR. STEVEN Mgmt For For For BERGLUND AS A CLASS III DIRECTOR. 6 Ratification of Auditor Mgmt For For For 7 TO APPROVE THE PRO RATA Mgmt For For For PAYMENT FOR SERVICES. 8 Directors' Fees Mgmt For For For 9 Ratification of Lead Director's Fees Mgmt For For For 10 TO APPROVE THE AMENDMENTS Mgmt For For For TO THE VERIGY 2006 EQUITY INCENTIVE PLAN. 11 Issuance of Common Stock Mgmt For For For 12 Share Repurchase Mgmt For For For VeriSign, Inc Ticker Security ID: Meeting Date Meeting Status VRSN CUSIP9 92343E102 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect D. James Bidzos Mgmt For For For Elect William Chenevich Mgmt For For For Elect Kathleen Cote Mgmt For For For Elect John Roach Mgmt For For For Elect Louis Simpson Mgmt For For For Elect Timothy Tomlinson Mgmt For For For 2 Ratification of Auditor Mgmt For For For VeriSign, Inc Ticker Security ID: Meeting Date Meeting Status VRSN CUSIP9 92343E102 08/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect D. James Bidzos Mgmt For For For Elect William Chenevich Mgmt For For For Elect Louis Simpson Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 PROPOSAL TO APPROVE OUR Mgmt For For For 2 PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 2 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 4 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 5 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 7 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 8 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 9 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 10 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 13 Ratification of Auditor Mgmt For For For 14 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 15 GENDER IDENTITY ShrHoldr Against Against For NONDISCRIMINATION POLICY 16 SEPARATE OFFICES OF ShrHoldr Against Against For CHAIRMAN AND CEO Vestas Windsystems A/S Ticker Security ID: Meeting Date Meeting Status CINS K9773J128 04/02/2008 Take No Action Meeting Type Country of Trade Annual Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Adopt the annual report Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Re-elect Mr. Bent Erik Carlsen as a Mgmt For TNA N/A Member of the Board of Directors 6 Elect Mr. Torsten Erik Rasmussen Mgmt For TNA N/A as a Member of the Board of Directors 7 Elect Mr. Arne Pedersen as a Mgmt For TNA N/A Member of the Board of Directors 8 Elect Mr. Freddy Frandsen as a Mgmt For TNA N/A Member of the Board of Directors 9 Elect Mr. Jorgen Huno Rasmussen Mgmt For TNA N/A as a Member of the Board of Directors 10 Elect Mr. Jorn Ankaer Thomsen as Mgmt For TNA N/A a Member of the Board of Directors 11 Elect Mr. Kurt Anker Nielsen as a Mgmt For TNA N/A Members of the Board of Directors 12 Appointment of Auditor Mgmt For TNA N/A 13 Authority to Repurchase Shares Mgmt For TNA N/A 14 Non-Voting Agenda Item N/A N/A TNA N/A Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ARNOLD 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 4 ELECTION OF DIRECTOR: Mgmt For For For JUDITH L. ESTRIN 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. IGER 6 ELECTION OF DIRECTOR: Mgmt For Against Against STEVEN P. JOBS 7 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 8 ELECTION OF DIRECTOR: Mgmt For For For AYLWIN B. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. MATSCHULLAT 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. PEPPER, JR. 12 ELECTION OF DIRECTOR: ORIN Mgmt For For For C. SMITH 13 Ratification of Auditor Mgmt For For For 14 Amendment to the Amended and Mgmt For Against Against Restated 2005 Stock Incentive Plan 15 Amendment to the 2002 Executive Mgmt For For For Performance Plan Waters Corp. Ticker Security ID: Meeting Date Meeting Status WAT CUSIP9 941848103 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joshua Bekenstein Mgmt For For For Elect Michael Berendt Mgmt For For For Elect Douglas Berthiaume Mgmt For For For Elect Edward Conard Mgmt For For For Elect Laurie Glimcher Mgmt For For For Elect Christopher Kuebler Mgmt For For For Elect William Miller Mgmt For For For Elect JoAnn Reed Mgmt For For For Elect Thomas Salice Mgmt For For For 2 Ratification of Auditor Mgmt For For For Watson Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status WPI CUSIP9 942683103 05/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Bisaro Mgmt For For For Elect Michael Fedida Mgmt For For For Elect Albert Hummel Mgmt For For For Elect Catherine Klema Mgmt For For For 2 Ratification of Auditor Mgmt For For For Western Refining, Inc. Ticker Security ID: Meeting Date Meeting Status WNR CUSIP9 959319104 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Foster Mgmt For Withhold Against Elect Carin Barth Mgmt For Withhold Against Elect L. Frederick Francis Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Wm. Wrigley Jr. Company Ticker Security ID: Meeting Date Meeting Status WWY CUSIP9 982526105 03/12/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Rau Mgmt For For For 2 Elect Richard Smucker Mgmt For For For 3 Elect William Wrigley, Jr. Mgmt For For For 4 Ratification of Auditor Mgmt For For For XTO Energy Inc Ticker Security ID: Meeting Date Meeting Status XTO CUSIP9 98385X106 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. ADAMS III 2 ELECTION OF DIRECTOR: KEITH Mgmt For For For A. HUTTON 3 ELECTION OF DIRECTOR: JACK Mgmt For For For P. RANDALL 4 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 5 Ratification of Auditor Mgmt For For For 6 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE BOARD OF DIRECTORS. Yum! Brands Inc Ticker Security ID: Meeting Date Meeting Status YUM CUSIP9 988498101 05/15/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Dorman Mgmt For For For Elect Massimo Ferragamo Mgmt For For For Elect J. David Grissom Mgmt For For For Elect Bonnie Hill Mgmt For For For Elect Robert Holland, Jr. Mgmt For For For Elect Kenneth Langone Mgmt For For For Elect Jonathan Linen Mgmt For For For Elect Thomas Nelson Mgmt For For For Elect David Novak Mgmt For For For Elect Thomas Ryan Mgmt For For For Elect Jing-Shyh Su Mgmt For For For Elect Jackie Trujillo Mgmt For For For Elect Robert Walter Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS ( OF PROXY) 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Amendment to the Long Term Mgmt For For For Incentive Plan 5 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE MACBRIDE PRINCIPLES ( OF PROXY) 6 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Advisory Vote on Executive Compensation 7 Shareholder Proposal Regarding ShrHoldr Against Against For Food Supply Chain Security and Sustainability 8 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO ANIMAL WELFARE ( OF PROXY) Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam New Opportunities Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
